 

Exhibit 10.34

 

AGREEMENT FOR PURCHASE AND SALE
(SHOPS AT WEST END)

 

THIS AGREEMENT FOR PURCHASE AND SALE is made and entered into as of the 3rd day
of November, 2014, by and between AD WEST END, LLC, an Indiana limited liability
company ("Seller"), and AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited
liability company ("Buyer").

 

WITNESSETH THAT:

 

WHEREAS, Buyer wishes to purchase, and Seller wishes to sell, the Property (as
hereinafter defined), but only upon the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00), the Earnest Money, the
mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows:

 

Section 1.          Definitions and Exhibits.

 

1.1               Definitions. For purposes of this Agreement, each of the
following terms, when used herein with an initial capital letter, shall have the
meaning ascribed to it as follows:

 

Agreement. This Agreement for Purchase and Sale.

 

Assignment. An Assignment and Assumption Agreement substantially in the form
attached hereto as Exhibit I.

 

Bill of Sale. The Bill of Sale to be executed by Seller substantially in the
form attached as Exhibit C.

 

Business Day. Any day, other than a Saturday or Sunday, on which commercial
banks in the State of New York are open for business.

 

Closing. The closing and consummation of the purchase and sale of the Property
pursuant hereto.

 

Closing Date. Thirty (30) days after the Inspection Date, but in no event later
than December 23, 2014.

 

Closing Statement. As defined in Section 10.2.5.

 

Commission Agreement. Each agreement for leasing commissions (i) as set forth on
Exhibit K, or (ii) executed or amended by Seller after the Contract Date in
compliance with the provisions of Section 8 of this Agreement.

 

Contract Date. The date upon which this Agreement shall be deemed effective,
which shall be the date first above written.

 

Deed. The Special Warranty Deed to be executed by Seller substantially in the
form attached hereto as Exhibit F.

 

 

 

 

Delinquent Rents. As defined in Section 4,2. I (ii),

 





Earnest Money. As defined in Section 3.1.

 

Escrow Agent. Benchmark Title, LLC, 2000 McKinney Avenue, 4th Floor, Dallas,
Texas 75201, Attn: Brett Poston, is acting as Escrow Agent pursuant to the terms
and conditions of the Escrow Agreement and Section 3 hereof.

 

Escrow Agreement. That certain Escrow Agreement of even date herewith among
Seller, Buyer and Escrow Agent referred to in Section 3 hereof substantially in
the form attached hereto as Exhibit B and by this reference made a part hereof.

 

Existing ESA. That certain Environmental Site Assessment Report prepared by
American Engineering Testing, dated October I, 2014, Project No. 03-05361, which
has previously been delivered to Buyer.

 

Existing Survey. That certain ALTA/ACSM land title survey prepared by Sambatek,
dated August 8, 2014, Project No. DUK18420.0 I, which has previously been
delivered to Buyer.

 

Guarantor or Guarantors. Each guarantor of any of a Tenant's duties and
obligations under such Tenant's Lease (collectively, the "Guarantors").

 

Guaranty or Guaranties. Each guaranty presently in effect of all or any of a
Tenant's duties and obligations under a Lease (collectively, the "Guaranties").

 

Improvements. The Shopping Center and any other buildings, structures and
improvements located upon the Land, the parking structures and all systems,
facilities, fixtures, machinery, equipment and conduits to provide tire
protection, security, heat, exhaust, ventilation, air conditioning, electrical
power, light, plumbing, refrigeration, gas, sewer and water thereto (including
all replacements or additions thereto between the date hereof and the Closing
Date).

 

Inspection Date. The date that is thirty (30) days after the later of (i) the
Contract Date, and (ii) the date Seller completes delivery of all of the Seller
Diligence Deliveries.

 

AR Anderson Commission. A commission payable to Jeffrey R. Anderson Real Estate,
Inc., as set forth in Exhibit V attached hereto.

 

Land. All of the land described in Exhibit A attached hereto and by this
reference made a part hereof and all privileges, rights, easements,
hereditaments and appurtenances belonging thereto, and all right, title and
interest of Seller in and to any streets, alleys, passages, strips, gores and
other rights of way included therein or adjacent thereto (before or after the
vacation thereof).

 

Lease. Leases. Each lease of space within the Improvements and any amendments
thereto (a) in force and effect as of the Contract Date, and/or (b) executed by
Seller after the Contract Date in compliance with the provisions of Section 8 of
this Agreement.

 

Lease Exhibit. The Lease Exhibit attached hereto as Exhibit D or any updated
version thereof.

 

-2-

 

 

Major Tenants. Showplace ICON Theatre, Cub Foods, Latitude 360, Anthropologie,
Yard House, Bonefish Grill, Cooper Irish Pub, Charming Charlie, Scott W. Baker
Associates and Regus Corporation.

 

Mode Lease. As defined in Section 18.18.

 

Permitted Title Exceptions. (i) All presently existing and future liens of
unpaid Tax (as defined herein) or assessments, water rates, water charges and
sewer taxes, rents and charges, if any. not yet due and payable; (ii) all other
matters of record as of the Inspection Date affecting title to the Property and
disclosed in the Title Commitment to which Buyer does not object or which Buyer
waives pursuant to Section 5 of this Agreement; (iii) the rights of Tenants, as
tenants only; (iv) any matters shown on the Survey; and (v) any matters created
or caused by Buyer.

 

Personal Property. Seller's ownership interest in all tangible personal property
located on the Property, including, without limitation, those items listed on
Exhibit 0 and used in connection with operation and maintenance of the
Improvements.

 

Property. All of the following property: (i) the Land; (ii) the Improvements;
and (iii) Seller's right, title and interest in, to and under all rights of way
or use, trade names and marks, including without limitation, the name "Shops at
West End" (excluding any right to the name "Duke"), active, unexpired
warranties, guaranties, permits, licenses, approvals and other land use
entitlements, tenements, hereditaments, appurtenances, easements and strips and
gores, and oil, gas, mineral, water, drilling and irrigation rights now or
hereafter belonging or pertaining to any of the foregoing, except those, if any,
herein expressly reserved to Seller.

 

Protected Tenant. As defined in Section 4.2.11.

 

Purchase Price. ONE HUNDRED EIGHTEEN MILLION AND 00/100 DOLLARS
($118,000,000.00).

 

Pursuit Costs. Buyer's actual and reasonable independent third party
out-of-pocket expenses incurred in connection with its due diligence
investigation of the Property (including, without limitation, attorneys' fees),
up to a maximum of $150,000, in the aggregate.

 

Rent. The total amount of base or fixed rent, overage rent (including, without
limitation, rent tax (if any), percentage rents, consumer price index escalation
payments and other similar rental payments in excess of fixed, minimum and base
rents under the Leases), estimated payments of taxes and operating expenses and
other amounts under the Leases.

 

Required Cure Matters. As defined in Section 5.1.

 

Security Deposits. Any and all security deposits required to be held by Seller
pursuant to the terms of the Leases, excluding the security deposit applied and
retained by Seller under the TK Lease.

 

Seller Diligence Deliveries. Seller's existing plans and specifications for the
Building, if any and to the extent in Seller's or its property manager's
possession or control, any environmental reports prepared by third parties and
in Seller's possession, copies of warranties in effect at the Property,
including roof warranties, in Seller's possession or control, plans and
specifications for any planned major capital repairs or tenant improvements,
Seller's Existing Survey of the Property, the Leases, the Guaranties, the
Service Contracts, the Commission Agreements, a rent roll, historical operating

 

-3-

 

 

statements for 2012, 2013 and year to date, current account receivables report,
current delinquency report, CAM/RE tax reconciliation (most recent) and any
other materials delivered to or made available to Buyer by Seller.

 

Service Contracts. All of the assignable service contracts, equipment, labor or
material contracts, maintenance or repair contracts or other agreements that are
in force and effect and affect the Property or the operation, repair or
maintenance thereof that are (1) listed as service contracts on Exhibit, or (ii)
executed or amended by Seller after the Contract Date in compliance with the
provisions of Section 8 of this Agreement.

 

Shopping Center. That certain shopping center commonly known as The Shops at
West End, located on the Land.

 

Survey. The Existing Survey and any updates of the Existing Survey or new survey
of the Property that Buyer elects to obtain.

 

Tax Refund. As defined in Section 4.2.2 (i).

 

Tenant or Tenants. Each tenant that has executed a Lease.

 

Tenant Estoppel Certificate. An estoppel certificate executed by a Tenant
substantially in the form attached hereto as Exhibit M or the form required by
the particular Tenant's Lease.

 

Tenant Inducement Costs. All (i) costs and expenses incurred to construct and
install any tenant improvements (including, without limitation, any base
building improvements required in connection therewith) as required with respect
to the current term of the Leases (including, without limitation, any demolition
and demising work), (ii) tenant allowances required to be paid by the landlord
with respect to the current term of the Leases, (iii) lease buyout and
relocation costs required to be paid by the landlord with respect to the current
term of the Leases, (iv) brokerage commissions required to be paid by the
landlord with respect to the current term of the Leases, and (v) all other
similar inducements; provided, however, Tenant Inducement Costs shall not
include free rent, which shall be credited to Buyer as set forth in Section
4.2.11. For purposes hereof "current term of the Leases" includes any extension
term under the Leases provided such extension was entered into or exercised
prior to the Contract Date.

 

Title Commitment. Title commitment(s) issued by the Title Insurer for an owner's
policy of title insurance (in the form most recently adopted by ALTA) in the
amount of the Purchase Price, covering title to the Property.

 

Title Insurer. First American Title Insurance Company, Chicago National
Commercial Services Division, 30 North LaSalle Street, Suite 2700, Chicago,
Illinois 60602, Attn: Steve Zellinger.

 

Toby Keith. As defined in Section 18.19.

 

TK Escrow Agreement. That certain TK Escrow Agreement of even date herewith
among Seller, Buyer and Escrow Agent substantially in the form of the Escrow
Agreement, but modified to incorporate the terms set forth in Section 18.19
hereof.

 

TK Lease. As defined in Section 18.19.

 

Vendor or Vendors. Each vendor or broker with whom Seller has executed a Service
Contract or Commission Agreement.

 

-4-

 

 

1.2                        Exhibits. Attached hereto and forming an integral
part of this Agreement are the following exhibits, all of which are incorporated
into this Agreement as fully as if the contents thereof were set out in full
herein at each point of reference thereto:

 

Exhibit A - Legal Description of Land

Exhibit B - Escrow Agreement

Exhibit C - Bill of Sale

Exhibit D - Lease Exhibit

Exhibit E Disclosure Schedule

Exhibit F - Form of Deed

Exhibit G - Non-Foreign Certificate

Exhibit H - Notice to Tenants

Exhibit I - Assignment and Assumption Agreement

Exhibit J - List of Service Contracts

Exhibit K - List of Commission Agreements

Exhibit L - Notice to Vendors

Exhibit M - Form of Tenant Estoppel Certificate

Exhibit N - N/A

Exhibit 0 - List of Personal Property

Exhibit P — N/A

Exhibit Q — Tenant Inducement Costs

Exhibit R — Form of CCR Estoppel Letter

Exhibit S — Form of Audit Letter

Exhibit T — Terms of Mode Lease

Exhibit U— Form of Owner's Affidavit

Exhibit V—Protected Tenant List

 

Section 2.          Purchase and Sale. Subject to and in accordance with the
terms and provisions of this Agreement, Seller agrees to sell and Buyer agrees
to purchase the Property. In connection therewith and subject to and in
accordance with the terms and provisions of this Agreement, Seller shall also
(a) convey to Buyer the Personal Property pursuant to the terms of the Bill of
Sale, and (b) assign to Buyer, and Buyer shall assume pursuant to the
Assignment, the Leases, Guaranties, the Service Contracts that Buyer has elected
to assume (as designated on Exhibit J hereto), Commission Agreements (as well as
the other property described in the Assignment), and all other rights and
obligations to be assigned by Seller and assumed by Buyer hereunder pursuant to
the terms of this Agreement. At Closing, any Service Contracts that Buyer has
elected not to assume shall be terminated by Seller (Buyer acknowledging,
however, that the effective date of termination of such terminated service
contracts may be up to thirty days after Closing).

 

Section 3.          Earnest Money.

 

3.1           Earnest Money. Within two (2) Business Days after the date this
Agreement is executed, Buyer shall deposit Two Million and 00/100 Dollars
($2,000,000.00) with Escrow Agent (the "Earnest Money"). If Buyer does not
terminate this Agreement prior to the Inspection Date, within two (2) Business
Days after the Inspection Date, Buyer shall deposit an additional Three Million
and 00/100 Dollars ($3,000,000.00), which, along with the prior deposit, shall,
once deposited also be held as the Earnest Money. The Earnest Money, together
with any interest or other income earned thereon, shall be held, invested and
disbursed pursuant to the respective terms and provisions hereof.

 

-5-

 

 

3.2           Disbursement. The Earnest Money shall be disbursed by Escrow Agent
at least one (I) Business Day prior to the Closing Date in United States
dollars, by Federal Reserve System wire transfer to Title Insurer, to ensure
that Title Insurer has all proceeds required to consummate the Closing, unless
otherwise disbursed pursuant to this Agreement. Upon receipt of the Earnest
Money by Title Insurer, Title Insurer shall hold in escrow and disburse the
Earnest Money pursuant to the terms hereof otherwise applicable to the Escrow
Agent. Whenever the Earnest Money is by the terms hereof to be disbursed by
Escrow Agent, Seller and Buyer agree promptly to execute and deliver such notice
or notices as shall be reasonably necessary to authorize Escrow Agent to make
such disbursement. Notwithstanding the foregoing, if Buyer terminates this
Agreement on or prior to the Inspection Date, the Earnest Money shall be
disbursed at Buyer's sole direction.

 

Section 4.          Purchase Price.

 

4.1           Purchase Price. The Purchase Price, as adjusted by the prorations
provided in Section 4.2 hereof and less the Earnest Money timely received by the
Title Insurer shall be paid by Buyer to Seller through escrow with the Title
Insurer at the Closing in United States dollars, by Federal Reserve System wire
transfer or other immediately available funds and upon Closing shall be
disbursed by Title Insurer to an account or accounts designated in writing by
Seller prior to the Closing.

 

4.2           Prorations. At the Closing, Buyer and Seller shall prorate all
items of income and expense relating to the Property based upon Buyer's and
Seller's respective periods of ownership for the calendar year in which the
Closing occurs, with Buyer treated as the owner of the Property on the Closing
Date, including, without limitation:

 

4.2.1           Rents.

 

(i)          Closing. Except as provided in subparagraph (ii) below, Seller
shall pay or credit to Buyer (with respect to periods from and after the Closing
Date), if, as and when the same shall be received: (A) all Rent paid by Tenants
under the Leases for the calendar month in which the Closing occurs, prorated
for the number of days during such calendar month from, including and after the
Closing, and (B) all prepaid and overpaid Rents of all Tenants under the Leases.

 

(ii)         Post-Closing. After the Closing, Buyer shall make diligent good
faith efforts to collect all unpaid Rents for any period prior to the Closing,
at no cost or expense to Buyer, provided that Buyer shall have no obligation to
institute litigation, terminate any Leases or dispossess any Tenants in
connection with any such collections except as otherwise expressly provided in
this Agreement. Any Rents due and owing Seller before the Closing Date by
Tenants under the Leases that are unpaid at the Closing, are herein called
"Delinquent Rents". There shall he no cash credit to Seller at Closing on
account of any Delinquent Rents, but, following Closing, rental and other
payments received by Buyer or Seller from Tenants, unless otherwise expressly
provided in this Agreement, shall be first applied toward the payment of rent
and other charges then currently owed to Buyer, and second such Rents shall be
applied toward the payment of Delinquent Rents. Seller shall have and reserves
the right to pursue any remedy against any Tenant owing Delinquent Rents,
provided that Seller shall in no event institute any proceeding for the purpose
of evicting or dispossessing a Tenant from the Property or terminating any of
the Leases, and Seller shall not commence any action in a court of law to
collect the Delinquent Rents (provided, however, the foregoing shall not be
deemed to limit Seller's right to engage a collection agency otherwise limit the
actions of such collection agency beyond the remedy limits set forth above). In
connection with the foregoing, Buyer shall, at no cost or expense to Buyer,
reasonably cooperate with Seller in any collection efforts hereunder. Buyer may
not waive any Delinquent Rents nor modify a Lease so as to reduce or otherwise
affect

 



-6-

 

 

amounts owed thereunder for any period in which Seller is entitled to receive a
share of charges or amounts (other than in the ordinary course of business in
connection with any reconciliation of operating expenses and/or taxes under the
Leases or any audit thereof) without first obtaining Seller's written consent,
which consent may be given or withheld in Seller's sole and absolute discretion.
Notwithstanding the foregoing, Buyer may, by written notice to Seller, restrict
Seller from collecting such Delinquent Rents, but only if Buyer first pays
Seller such Delinquent Rents in exchange for Seller's assignment to Buyer of all
of Seller's rights and causes of action with respect thereto. Except as
otherwise set forth herein with respect to Delinquent Rents, after the Closing,
Seller shall deliver promptly to Buyer any Rents Seller receives from Tenants
for any period after the Closing. Buyer's obligation hereunder shall survive the
Closing.



  

4.2.2           Real Estate Taxes. All real estate taxes and assessments
affecting the Property (collectively, "Tax") becoming due and payable in the
year in which the Closing occurs shall be prorated between Buyer and Seller to
the Closing Date. As of the Closing Date, if the Tax bill is not available for
the year of Closing, the proration of Tax shall be based upon the most recently
issued Tax bill. Promptly after the new Tax bill is issued, the Tax shall be
reprorated pursuant to Section 4.2.10 below, and any discrepancy resulting from
such reproration and any errors shall be promptly corrected by the parties.
Notwithstanding the foregoing, if Tenants pay Tax directly to the taxing
authority, the portion of the Tax paid directly by the Tenant to the taxing
authority shall not be prorated. Buyer shall pay all Tax due and payable after
Closing and reconciliations with Tenants shall be the responsibility of Buyer
post-Closing pursuant to Section 4.2.10 below. In no event shall Seller be
charged with or be responsible for any increase in the Tax on the Property
resulting from the sale of the Property or from any improvements made or leases
entered into on or after the Closing Date. If any portion of any assessments
against the Property other than Tax that are and have been paid by Seller with
respect to the Property at or prior to the Closing, determined on a cash (rather
than accrual) basis relate to any time including or after the Closing Date,
Buyer shall pay to Seller at the Closing the amount of such other assessments
paid prorated for the number of days, from, including and after the Closing. Any
appeal of the Tax for calendar year 2014 shall be in Buyer's sole discretion and
at Buyer's sole cost following Closing. Seller hereby agrees, at no cost to
Seller, to cooperate reasonably with Buyer in connection with any appeal of the
Tax for calendar year 2014.

 

(i)          Tax Refunds. All refunds of Tax received by Seller or Buyer after
the Closing with respect to the Property ("Tax Refund") shall be applied (A)
first, to Buyer, to the extent of third party expenses incurred by Buyer in
protesting and obtaining such Tax Refund, (B) second, to Buyer to the extent
that such Tax Refund is required to be paid to (or credited against other
amounts payable by) the Tenants under the Leases, and (C) third, (x) to Seller
if such Tax Refund is for any period which ends before the Closing Date (and is
not required to be refunded to Tenants) and (y) to Buyer if such Tax Refund is
for any period which commences on or after the Closing Date. If Seller or Buyer
receives any Tax Refund, then each shall notify the other party and thereafter
retain or pay such amounts (or portions thereof) in order that such payments are
applied in the manner set forth in this Subsection.

 

(ii)         Installments. To the extent that Tax includes special assessments
or installments of special assessments, for the purpose of this Section 4.2.2,
Seller's prorated portion of such assessments shall be determined assuming
payment over the longest period of time permitted by the applicable taxing
authorities.

  

4.2.3           Utilities. At the Closing, all utilities, including, without
limitation, telephone, steam, electricity and gas shall be prorated between
Buyer and Seller on the basis of the most recently issued bills therefor,
subject to adjustment after the Closing when the actual bills are available, or
if current meter readings are available, on the basis of such readings.
Notwithstanding the foregoing, at or

 



-7-

 

 

promptly following the Closing, Buyer shall deliver written notice to each of
the utility companies (with copies thereof to Seller) providing services to the
Property, advising such utility companies of the transfer of the Property, and
shall make appropriate arrangements with such utility companies to deliver all
future bills for services to Buyer, provided, however, the Buyer hereby
acknowledges that, notwithstanding anything to the contrary, telephone service
and lines to the Property that are in the name of the Seller will be terminated
within ten (10) days after the Closing Date; accordingly, Buyer agrees that
Buyer will arrange for such service to be connected in the Buyer's name at
Buyer's sole cost and expense, and that failure to arrange such services prior
to the termination of Seller's service shall be at Buyer's peril.

 

4.2.4           Service Contracts. With respect to the Service Contracts that
are not required to be terminated by Seller hereunder, at the Closing (i) Seller
shall pay or grant to Buyer as a credit against the Purchase Price the amount of
accrued and unpaid charges for services rendered before the Closing Date
prorated on a per diem basis, and (ii) Buyer shall pay or grant to Seller a
credit in the amount of prepaid charges for services rendered from, including
and after the Closing Date prorated on a per diem basis.

 

4.2.5           Security Deposits. Buyer shall receive a credit (or Seller shall
pay to Buyer) at Closing in an amount equal to the total amount of refundable
cash Security Deposits shown in the Lease(s) less portions thereof which were
applied by Seller pursuant to the terms of the applicable Leases(s).

 

4.2.6           Reciprocal Easement Agreements. If the Property is subject to
reciprocal easement agreements or similar agreements whereby expenses are shared
by the parties thereto, then at the Closing (a) if such expenses are payable
after the Closing Date for a period before the Closing Date, Seller shall pay to
Buyer an amount equal to the amount of such expenses allocated to the period
before the Closing Date, prorated on a per diem basis, and (b) if such expenses
were paid before the Closing Date for a period from, including and after the
Closing Date, Buyer shall pay to Seller an amount equal to the amount of such
expenses reasonably allocated to the period from, including and after the
Closing Date, prorated on a per diem basis. Seller shall request. and use good
faith diligent efforts to obtain, a declaration estoppel certificate addressed
to Buyer and otherwise in substantially the form attached hereto as Exhibit R
from each "approving party", "declarant" or other "owner" under any reciprocal
easement agreements or similar agreements.

 

4.2.7           Deposits. Deposits with telephone and other utility companies,
and any other persons or entities who supply goods or services in connection
with the Property if the same are assigned to Buyer at the Closing, which shall
be credited in their entirety to Seller.

 

4.2.8           Miscellaneous Prepaid Items. Any prepaid items, including,
without limitation, fees for licenses which are transferred to Buyer at the
Closing and annual permit and inspection fees shall be prorated to the Closing
Date and Buyer shall pay to Seller an amount equal to the amount of such items
reasonably allocated to the period from, including and after the Closing Date,
prorated on a per diem basis.

 

4.2.9           Other. Such other items as are customarily apportioned between
sellers and purchasers of real properties of a type similar to the Property and
located in the State of Minnesota.

  

4.2.10         Final Reconciliation. The amount of payments by Seller or Buyer
under this Section 4.2 may have been based on estimates of applicable amounts.
Except as otherwise expressly provided herein, if any payments by Seller or
Buyer at the Closing under this Section 4.2 are based on estimates, then, when
the actual amounts are finally determined, Seller and Buyer shall recalculate
the amounts that would have been paid at the Closing based on such actual
amounts, and Seller or Buyer, as

 

-8-

 

 

the case may be, shall make an appropriate payment to the other based on such
recalculation such that each party is made whole; provided, however, that
neither party shall have the right to request apportionment or reapportionment
after the one (1) year anniversary of the Closing Date. Without limiting the
foregoing, on or before April 30, 2015, Buyer shall prepare reconciliation
statements for operating expenses, common area fees and other additional rent
billed to Tenants for the calendar year in which the Closing occurs (the "Tenant
Contributions"), and, if the actual amounts vary from the amounts collected for
Tenant Contributions, there shall be a reproration between Buyer and Seller as
to the Tenant Contributions. Seller and Buyer covenant to provide the other
party with any information reasonably necessary to finalize such calculation and
reconciliation. Such reproration shall not be made on the basis of a per diem
method of allocation, but shall instead be apportioned between Seller and Buyer
on the basis of the relative share of actual expenses in question paid by Seller
and Buyer during the calendar year in question.

 

4.2.11         Leasing Costs. Buyer shall be responsible for (and shall
reimburse Seller at Closing for any amounts expended by Seller for) (i) leasing
commissions and tenant improvement costs in connection with any extension or
renewal of the term of a Lease exercised after the Contract Date but before
Closing in compliance with the provisions of Section 8 of this Agreement
(including without limitation, payment of the JR Anderson Commission), to the
extent the term thereof is for periods from, including and after the Closing
Date and the commission obligations and tenant improvement costs are set forth
in the applicable Leases and/or Commission Agreements or otherwise disclosed in
writing to Buyer by Seller prior to the Inspection Date, (ii) leasing
commissions and tenant improvement costs in connection with any new lease or
Lease amendment executed by Seller after the Contract Date but before Closing in
compliance with the provisions of Section 8 of this Agreement (including without
limitation, payment of the JR Anderson Commission), to the extent the term
thereof is for periods from, including and after the Closing Date; and (iii) the
JR Anderson Commission for leases (including new leases, renewals, extensions or
expansions) entered into by Buyer or its successors or assigns within ninety
(90) days after the Closing Date with tenants which Seller, Jeffrey R. Anderson
Real Estate, Inc., or their affiliates procured as prospects for the subject
leased premises and which Seller, Jeffrey R. Anderson Real Estate, Inc., or
other affiliates exchanged bona fide written proposals to lease such premises
prior to Closing. Exhibit V is a listing of all tenant prospects described in
the immediately preceding clause (iii) (each a "Protected Tenant") (the
"Protected Tenant List"). Seller shall provide Buyer with an updated Protected
Tenant List no later than the date that is three (3) Business Days prior to
Closing along with a copy of the bona fide written proposals exchanged by the
proposed Tenant and Jeffrey R. Anderson Real Estate, Inc., or its affiliates.
Exhibit O is a schedule showing all Tenant Inducement Costs under the Leases. To
the extent Seller has not paid, on or before Closing, all Tenant Inducement
Costs relating to Leases in effect as of the Contract Date, Buyer shall receive
a credit at Closing for all such unpaid Tenant Inducement Costs and thereafter,
Buyer shall pay such costs. Without limiting the foregoing, Seller and Buyer
agree that at Closing, Buyer shall receive a credit in the amount of the then
remaining free rent under the Leases identified in the attached Exhibit D-1 in
the amount set forth in Exhibit D-1.

 

4.2.12         Closing Costs. Buyer shall pay: (a) the cost of any updates to
the Existing Survey or any new survey obtained by Buyer, and reimburse Seller
for the cost of the Existing Survey in the amount of Four Thousand One Hundred
Eighty Dollars ($4,180.00), (b) the cost of any title insurance policies and
title policy endorsements (other than those required for Seller to clear title
matters which are its responsibility) (whether for owner's or lender's
policies), (c) all Escrow Agent charges, (d) except for documentary stamps, all
other costs associated with the recording of the Deed and any encumbrances Buyer
places on the Property at Closing, (e) all costs of Buyer's due diligence, and
(f) any other due diligence costs not expressly required to be paid by Seller
pursuant to this Agreement. Seller shall pay: (w) state and county transfer and
deed taxes and documentary stamps on the Deed, (x) costs for endorsements for
title clearance matters that are Seller's obligation, (y) any insured closing
fee charged by the Title Insurer, and (z) the cost of the Existing ESA. Each
party shall pay its own attorneys. Brokerage

 



-9-

 

 

commissions shall be paid as set forth in Section 15. The obligations of the
parties to pay the foregoing costs and expenses shall survive the termination of
this Agreement.

  

4.2.13         Survival. The provisions of this Section 4.2 shall survive the
Closing.

 

Section 5.          Title and Survey

 

5.1           Seller heretofore delivered to Buyer the Existing Survey and the
updated Title Commitment, including all underlying title documents raised
therein. Buyer shall have until the Inspection Date to (i) examine title to the
Property and the Survey, (ii) determine whether Buyer will be able to obtain any
endorsements it desires and (iii) to give written notice to Seller of any
objections that Buyer may have to title or the Survey (the "Title Objection
Notice"), provided, however, Buyer shall have no right to object to any matters
of title which constitute Permitted Title Exceptions. If Buyer shall fail to
timely deliver the Title Objection Notice, Buyer shall be deemed to have waived
such right to object to any title exceptions or defects (other than any Required
Cure Matters (as hereinafter defined)). If Buyer does timely deliver the Title
Objection Notice to Seller, Seller shall elect, by written notice delivered to
Buyer within five (5) Business Days following Seller's receipt of the Title
Objection Notice to either endeavor to cure or satisfy any particular
objection(s) at or prior to Closing or not to so cure or satisfy any particular
title objection(s) (the "Title Response Notice"). Notwithstanding anything to
the contrary contained in this Agreement, Seller, in its sole discretion, shall
have the right to adjourn the Closing for a period not to exceed thirty (30)
days, in order to undertake to cure or satisfy any particular objection(s)
raised by Buyer in the Title Objection Notice, provided, however, that Seller
shall notify Buyer, in writing, at least five (5) Business Days prior to the
scheduled Closing Date, of its election to so adjourn the Closing. To the extent
Seller shall fail to deliver the Title Response Notice to Buyer within the time
required therefor or shall elect not to cure any particular title objection(s)
by Closing, then Buyer may elect, by written notice to Seller within five (5)
Business Days after delivery of the Title Response Notice or Seller's failure to
timely deliver the Title Response Notice, either to (a) terminate this
Agreement, in which case the Earnest Money shall be returned to Buyer by Escrow
Agent and the parties shall have no further rights or obligations hereunder,
except for those which expressly survive any such termination, or (b) waive its
objections hereunder and proceed with the transaction pursuant to the remaining
terms and conditions of this Agreement, without any reduction in the Purchase
Price. Except for Required Cure Matters, Seller shall not be required to cure
any matter objected to by Buyer. If Buyer fails to so give Seller notice of its
election within the timeframe required therefor, Buyer shall be deemed to have
elected the option contained in subpart (b) above. If Seller does so reasonably
cure or satisfy, or undertake to reasonably cure or satisfy, such objection to
the satisfaction of Buyer, then this Agreement shall continue in full force and
effect. Buyer shall have the right at any time to waive any objections that it
may have made and, thereby, to preserve this Agreement in full force and effect.
As used herein "Required Cure Matters" means those monetary liens which are: (i)
liens resulting from a judgment against the Seller, (ii) liens relating to
financing or debt of the Seller, (iii) mechanic's liens relating to work for
which Seller (or an affiliate of Seller) has contracted to perform and, and (iv)
delinquent tax liens against the Seller.

 

The foregoing procedures for making and responding to objections to title
exceptions and survey matters shall also apply with respect to any objections to
title exceptions (other than Permitted Title Exceptions) which first appear on
updates of the Title Commitment received by Buyer after the date of the Title
Objection Notice (and Buyer shall promptly provide Seller with copies of any
updated Title Commitments and Schedule B items first shown in such updated
commitments) or any survey matters that did not exist as of the date of the
Title Objection Notice (other than Permitted Title Exceptions), except that all
such objections must be made on or before the earlier of five (5) Business Days
after Buyer becomes aware of such title exceptions or survey matters or the
Closing Date, and all agreements to cure and termination rights relating thereto
must be made or exercised, as applicable, on or before the earlier of

 



-10-

 

 

the lime periods provided in the previous paragraph or the Closing Date (subject
to Seller's right to adjourn the Closing as hereinabove provided).

  

If, on the Closing Date, there are any liens or encumbrances that Seller elects
or is required to discharge under this Agreement, Seller shall have the right
(but not the obligation) to either (i) arrange for affirmative title insurance
or special endorsements insuring against enforcement of such liens or
encumbrances against, or collection of the same out of, the Property, the form
and content of which are subject to the reasonable approval of Buyer, which
approval may be withheld by Buyer in its sole but reasonable discretion, or (ii)
use any portion of the Purchase Price to pay and discharge the same, either by
way of payment or by alternative manner reasonably satisfactory to the Title
Insurer,

 

If, on the Closing Date, Seller fails to satisfy any valid title objections that
it has expressly agreed to satisfy or any Required Cure Matters, then, at the
option of Buyer, Buyer may (x) terminate this Agreement, in which event the
Earnest Money shall be refunded to Buyer promptly upon request, Seller shall
reimburse Buyer for the Pursuit Costs promptly following Seller's receipt of
reasonable evidence thereof, and all rights and obligations of the parties
hereunder shall expire (except for those which expressly survive such
termination) and this Agreement shall become null and void or (y) waive such
satisfaction and performance and elect to close, and all objections so waived
shall thereafter constitute Permitted Title Exceptions.

 

Section 6.          Buyer's Inspection.

 

6.1           Document Inspection. Buyer and Seller acknowledge that Buyer shall
review and inspect the Seller Diligence Deliveries and any other documents
provided or made available by Seller or obtained by Buyer. Except as otherwise
expressly provided herein and in the closing documents, Seller makes no
representation or warranty as to the truth, accuracy or completeness of the
Seller Diligence Deliveries or any other studies, documents, reports or other
information provided to Buyer by Seller.

 

6.2           Physical Inspection. Subject to the Leases, any restrictions of
record and applicable laws, Buyer and its agents shall have the right, from time
to time for so long as this Agreement remains in effect, during normal business
hours, to enter upon the Property to examine the same and the condition thereof,
and to conduct such surveys and to make such engineering and other inspections,
tests and studies as Buyer shall determine to be reasonably necessary, all at
Buyer's sole cost and expense, including, without limitation, a Phase I
environmental report and a roof survey and report. Notwithstanding the
foregoing, Buyer shall not conduct or allow any physically intrusive testing of,
on or under the Property, without Seller's consent, which consent can be
withheld in Seller's sole discretion. Buyer agrees to give Seller reasonable
advance written notice of such examinations or surveys and to conduct such
examinations or surveys during normal business hours to the extent practicable.
Buyer agrees to conduct all examinations and surveys of the Property in
accordance with all applicable laws and in a manner that will not interfere in
any material respect with the operations of Seller or Tenants thereon and will
not knowingly harm or damage the Property or cause any claim adverse to Seller
or any Tenant, and agrees to repair or restore the Property to its condition
prior to any such examinations or surveys immediately after conducting the same,
reasonable wear and tear excepted. Buyer shall not make any on-site contact with
any current or prior Tenants concerning the Property without Seller's prior
consent, which shall not be unreasonably withheld, conditioned or delayed, and
Seller shall have the right to be present during any such contacts, provided
that the unavailability of a representative of Seller shall not be a basis to
delay or hinder an on-site contact by Buyer. Except for the negligence or
willful misconduct of Seller and its agents, employees and contractors, and
except to the extent of any claims resulting from Buyer's mere discovery of any
existing conditions at the Property (including any diminution of value of the
Property resulting from such discovery), Buyer hereby indemnifies and holds
Seller and any agent, advisor, representative, affiliate, employee, director,
partner, member, beneficiary, investor, servant, shareholder,

 



-11-

 

 

subsidiary, trustee or other person or entity acting on Seller's behalf or
otherwise related to or affiliated with Seller (collectively, "Seller Related
Parties") harmless from and against any claims for injury or death to persons,
damage to property or other losses, damages or claims, including, without
limitation, claims of any tenant(s) then in possession, and including, without
limitation, in each instance, reasonable attorneys' fees and litigation costs,
arising out of (i) the entry on the Property by or any action of, any person or
firm entering the Property on Buyer's behalf as aforesaid or, (ii) any breach by
Buyer of its obligations under this Section, or (iii) any liens caused by or on
behalf of Buyer, which indemnity shall survive the Closing and any termination
of this Agreement. Prior to, and as a condition to any entry on the Property by
Buyer or its agents for the purposes set forth in this Section 6.2, Buyer shall
deliver to Seller a certificate of insurance evidencing commercial general
liability coverage (including coverage for contractual indemnities) with a
combined single limit of at least $2,000,000.00 and excess umbrella coverage for
bodily injury and property damage in the amount of $5,000,000.00, in a form
reasonably acceptable to Seller, covering any activity, accident or damage
arising in connection with Buyer or agents of Buyer on the Property, and naming
Seller, as an additional insured.

  

6.3           Formal Inspection Period. Buyer's obligation to close under this
Agreement is subject to and conditioned upon Buyer's investigation and study of
and satisfaction with the Property as set forth in this Section 6. Buyer shall
have until 5:00 p.m. E.S.T. on the Inspection Date in which to make such
investigations and studies with respect to the Property as Buyer deems
appropriate and to terminate this Agreement, by written notice delivered to
Seller, if Buyer is not, for any reason, in Buyer's sole and absolute
discretion, satisfied with the Property, in which case the Earnest Money shall
be returned to Buyer and neither party shall have any further obligations
hereunder except for those obligations of Buyer set forth in Sections 6.2 and
6.4. If Buyer fails to deliver written notice to Seller of its election to
terminate this Agreement on or before 5:00 p.m. E.S.T. on the Inspection Date,
then Buyer's termination rights under this Section 6 shall be deemed to have
been waived by Buyer, the Earnest Money shall be non-refundable, except as
otherwise expressly set forth in this Agreement, and the parties shall proceed
with the transaction pursuant to the remaining terms and conditions of this
Agreement.

 

6.4           Confidentiality. Buyer and its representatives shall hold in
confidence all non-public data and information relating to the Property, the
Leases, the Tenants or the Seller or its or their business, whether obtained
before or after the execution and delivery of this Agreement (including without
limitation, all documents, data and information provided by or on behalf of
Seller as part of the Seller Diligence Deliveries). Notwithstanding the
foregoing, Buyer may disclose confidential information (i) to its respective
consultants, investors, lenders, appraisers, attorneys, accountants, advisers,
and affiliates (collectively, "Buyer Related Parties"), provided Buyer shall
advise such parties of the confidential nature of such information and that such
parties are required to maintain the confidentiality thereof, (ii) to the extent
Buyer is required to disclose the same pursuant to a court order, applicable
laws (including making such public statements or filings as may be required
under any regulations of the U.S. Securities and Exchange Commission applicable
to Buyer or its affiliates), or (iii) to the extent necessary to disclose in the
context of a legal dispute between Buyer and Seller. Buyer and the Buyer Related
Parties shall not be obligated to keep confidential any information that (1) is
already in the public domain, (2) is or becomes generally available to the
public other than as a result of a disclosure by one of the Buyer Related
Parties or by Buyer, or (3) is or becomes available to Buyer on a
non-confidential basis from a source other than Seller who, to Buyer's
knowledge, is not subject to a confidentiality agreement with, or other
obligation of secrecy to, Seller prohibiting such disclosure. Buyer shall
indemnify and hold harmless Seller from and against any claim, liability, cost
or expense, including without limitation reasonable attorneys' fees, incurred by
Seller solely and directly as a result of any disclosure by a Buyer Related
Party in violation of the terms of this Section 6.4, which may be asserted
against Seller by any Tenant. In the event of a breach or threatened breach by
Buyer or its representatives of this Section 6.4, Seller shall be entitled to
all remedies available hereunder, at law or in equity. Buyer acknowledges that
Seller's remedies at law are insufficient to redress a breach or threatened
breach of this Section 6.4 and

 

-12-

 



 

accordingly, Seller shall have the right of specific performance and injunctive
relief to enforce Buyer's obligations hereunder. Nothing in this Agreement shall
be construed as prohibiting Seller from pursuing any other available remedy at
law or in equity for such breach or threatened breach of this Section 6.4. The
provisions of this Section 6.4 shall survive any termination of this Agreement.

  

Section 7.          Representations and Warranties.

 

7.1           Seller's Representations. As of the Contract Date, Seller hereby
represents and warrants to Buyer that the following statements are true except
as may otherwise be disclosed on Exhibit E:

 

7.1.1           Lease Exhibit. There are no leases or other occupancy agreements
(including any amendments and modifications thereto) affecting the Property
other than as identified in the Lease Exhibit and the new leases entered into by
Seller in accordance with this Agreement. Seller has provided to Buyer true,
correct and complete copies of all Leases. Seller shall provide an updated
version of the Lease Exhibit to Buyer as an exhibit to the Assignment. Seller
has not entered into any Lease concerning the Property except with the Tenants
disclosed on the Lease Exhibit. Seller has not delivered any notice of default
to a Tenant that remains uncured except as set Forth on the Disclosure Schedule.
Seller has not received any written notice of default from a Tenant in
accordance with the terms of such Tenant's Lease with respect to any default by
Seller thereunder that remains uncured, and Seller is not currently and actually
aware of any default by Seller or a Tenant under a Lease which remains uncured,
except as set forth on the Disclosure Schedule. To the best of Seller's
knowledge, there are no grounds for any claim of a landlord default pursuant to
the TK Lease.

 

7.1.2           Agreements. Neither Seller nor any of its affiliates has entered
into or is a party to any management agreements, equipment, labor or material
contracts, maintenance or repair contracts or other agreements for provision of
services or supplies, or other contract which will be binding on Buyer or the
Property after the Closing except for the Service Contracts (to the extent
assumed by Buyer or during any period prior to the effective date of termination
if not assumed by Buyer), the Leases, matters of record and the Commission
Agreements (in accordance with this Agreement). Seller has not entered into any
leasing commission agreements that have outstanding obligations for payment of
commissions by the landlord that shall be binding on Buyer except for the
Commission Agreements. Seller has provided to Buyer true, correct and complete
copies of all Service Contracts.

 

7.1.3           No Litigation. Seller has received no written notice of any
actual, pending or threatened litigation, suit, action or proceeding by any
organization, person, individual or governmental agency against Seller with
respect to the Property or against the Property as of the date of this
Agreement.

 

7.1.4           Authority. Seller is a duly organized and validly formed limited
liability company under and is in good standing under the laws of the State of
Indiana, is qualified to do business in the state in which the Property is
located and is not subject to any involuntary proceeding for dissolution or
liquidation thereof.

 

7.1.5           Non-Foreign Status. Seller is not a "foreign person" as that
term is defined in Section 1445 of the Internal Revenue Code of 1986, as amended
and the Regulations promulgated pursuant thereto.

 

7.1.6           Authority of Signatories; No Breach of Other Agreements, etc.
The execution, delivery of and performance under this Agreement are pursuant to
authority validly and duly conferred upon Seller and the signatories hereto.
Subject to the terms and conditions of Section 9.2.1 herein, the consummation of
the transaction herein contemplated and the compliance by Seller with the terms
of this Agreement do not and will not conflict with or result in a breach of any
of the terms or provisions of, or

 



-13-

 

 

constitute a default under, any agreement, arrangement, understanding, accord,
document or instrument by which Seller is bound.

  

7.1.7           OFAC & Executive Order. Seller is (i) not currently identified
on the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control, Department of the Treasury ("OFAC") and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the "List"), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, and (iii) not an "Embargoed Person" (as defined below). The term
"Embargoed Person" means any person, entity or government subject to trade
restrictions under U.S. law, including but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders or regulations
promulgated thereunder.

 

7.1.8           No Rights to Purchase. Seller is the sole owner of the Property
and, no person, other than Buyer, has any unrecorded right, agreement,
commitment, option, right of first refusal or any other agreement, whether oral
or written, with respect to the purchase, assignment or transfer of all or any
portion of the Property (other than the rights of Tenants to lease portions of
the Property, as Tenants only, pursuant to the Leases or the Buyer pursuant to
this Agreement). No party other than Seller and Tenants has or claims any
unrecorded or undisclosed legal or equitable interest in the Property.

 

7.1.9           No Violation. Except for that certain Violation Notice dated
September 24, 2014 from the City of St. Louis Park, Minnesota (as included in
the Seller Diligence Deliveries), which violation shall be cured by Seller prior
to Closing, Seller is not aware of and has not received any written notice from
any governmental agency alleging violations of any applicable environmental
laws, building codes, building or use restrictions, zoning ordinance, rules or
regulations relating to Seller or the Property

 

7.1.10         Tax Appeals. As of the date hereof, there is not currently
pending any tax appeal or tax abatement proceeding with respect to the Property
filed by or on behalf of Seller.

 

7.1.11         Condemnation. Seller has not received written notice of any
condemnation or eminent domain proceedings pending, nor to Seller's actual
knowledge, is any condemnation or eminent domain proceeding threatened, against
all or any portion of the Property.

 

7.1.12         Bankruptcy. Seller has not (i) made a general assignment for the
benefit of creditors; (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (iii) suffered
the appointment of a receiver to take possession of all or substantially all of
its assets; or (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets.

 

7.1.13         ERISA. Seller is not an "employee benefit plan" as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), which is subject to Title I of ERISA, or a "Plan" as defined in
Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (the "Code")
which is subject to Section 4975 of the Code. The assets of Seller do not
constitute "plan assets" of one or more such plans for purposes of Title I of
ERISA or Section 4975 of the Code. Seller is not a "governmental plan" within
the meaning of Section 3(32) of ERISA, and assets of Seller do not constitute
plan assets of one or more such plans. The transactions contemplated hereunder
involving Seller are not in violation of State statutes applicable to Seller's
regulating investments of and fiduciary obligations with respect to governmental
plans.

 

-14-

 

  

7.1.14         Employees. Seller has no employees of Seller (as opposed to an
affiliate of Seller) on-site at the Property.

 

7.1.15         Personal Property. The Personal Property is free from
encumbrances other than the Service Contracts.

 

7.1.16         Tenant Inducement Costs. There are no brokerage commissions, or
finders' fees payable by Seller with respect to the current term of the Leases,
and, to Seller's knowledge, no Tenant Inducement Costs payable by Seller with
respect to the current term of the Leases, other than those set forth on Exhibit
0 (as such Exhibit may be amended to include any leases identified on Exhibit V
hereto that may be executed prior to the Closing Date in compliance with the
provisions of Section 8 of this Agreement).

 

7.1.17     Survival. The representations and warranties of Seller in this
Section 7.1 shall survive the Closing for a period of two hundred seventy (270)
days.

 

7.2           Buyer's Representations. As of the Contract Date, Buyer hereby
represents and warrants to Seller that the following statements are true:

 

7.2.1        Authority. Buyer is a duly organized and validly formed limited
liability company under and is in good standing under the laws of the State of
Delaware, is qualified, or by Closing will be qualified, to do business in the
state in which the Property is located and is not subject to any involuntary
proceeding for dissolution or liquidation thereof.

 

7.2.2      Authority of Signatories: No Breach of Other Agreements, etc. The
execution, delivery of and performance under this Agreement are pursuant to
authority validly and duly conferred upon Buyer and the signatories hereto. To
Buyer's knowledge, the consummation of the transaction herein contemplated and
the compliance by Buyer with the terms of this Agreement do not and will not
conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any agreement, arrangement, understanding, accord,
document or instrument by which Buyer is bound.

 

7.2.3        OFAC & Executive Order. Buyer is: (i) not currently identified on
the Specially Designated Nationals and Blocked Persons List maintained by the
OFAC and/or on any other List, and (ii) not a person or entity with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, and (iii)
not an Embargoed Person.

 

7.2.4       Survival. The representations and warranties of Buyer in this
Section 7.2 shall survive the Closing for a period of two hundred seventy (270)
days.

  

7.3            Miscellaneous.

 

7.3.1           As used herein, the phrase "Seller's knowledge" or any
derivation thereof shall mean the actual knowledge of Steven Schnur; provided,
however, he shall have no duty to investigate (other than reasonable inquiry of
the property manager with responsibility for the management of the Property) the
matter to which such actual knowledge, or the absence thereof, pertains. It
shall be a condition of Closing that the representations and warranties
contained in this Section 7 (the "Closing Date Representations") are true and
correct in all material respects at Closing. In the event that Seller or Buyer
learns that any of said representations or warranties becomes inaccurate between
the Contract Date and the Closing, Seller or Buyer, as applicable, shall
immediately notify the other party in writing of such change (a "Notice of
Inaccuracy"). The Closing shall be automatically extended up to thirty (30) days
in

 



-15-

 

 

order to allow Seller to cure such change if Seller elects, by written notice
delivered to Buyer within five (5) Business Days after Seller's receipt of a
Notice of Inaccuracy. In the event Seller so cures such change by the Closing
Date (as the same may be extended pursuant to this Section 7.3.1), this
Agreement shall remain in full force and effect. II' Seller does not cure such
change by the Closing Date (as the same may be extended pursuant to this Section
7.3.1), Buyer may either (a) terminate this Agreement by written notice to
Seller, in which case the Earnest Money, together with interest earned thereon,
shall be returned to Buyer and the parties shall have no further rights or
obligations hereunder, except for those which expressly survive such
termination, or (b) waive such right to terminate by proceeding with the
transaction pursuant to the remaining terms and conditions of this Agreement
without any reduction in the Purchase Price. In the event Buyer elects option
(b) in the preceding sentence, the representations and warranties shall be
deemed to be automatically amended to reflect said change. In the event that one
or more of the Closing Date Representations was not true and correct in all
material respects as of the Contract Date, Seller fails to correct such Closing
Date Representation within the time periods set forth above, and Buyer
terminates this Agreement in accordance with clause (a) above, Seller shall
reimburse Buyer for the Pursuit Costs promptly following Seller's receipt of
reasonable evidence thereof.

 

7.3.2           Notwithstanding and without limiting the foregoing, (i) if any
of the representations or warranties of Seller that survive Closing contained in
this Agreement or in any document or instrument delivered in connection herewith
are materially false or inaccurate, or Seller is in material breach or default
of any of its obligations under this Agreement, and Buyer nonetheless closes the
transactions hereunder and purchases the Property, then Seller shall have no
liability or obligation respecting such false or inaccurate representations or
warranties or other breach or default (and any cause of action resulting
therefrom shall terminate upon the Closing) in the event that either (x) on or
prior to Closing, Buyer shall have had actual knowledge of the false or
inaccurate representations or warranties or other breach or default, or (y) the
accurate state of facts pertinent to such false or inaccurate representations or
warranties or other breach or default was contained in any of the information
respecting the Property furnished by Seller or otherwise obtained by Buyer.

 

7.4           Reaffirmation. Subject to the provisions of Section 7.3.1, at
Closing, Seller shall be deemed to have reaffirmed that the Closing Date
Representations of Seller in this Section 7 are true and correct in all material
respects. At Closing, Buyer shall be deemed to have reaffirmed that the
representations and warranties of Buyer in this Section 7 are true and correct.

 

Section 8.          Operations Pending Closing.

 

8.1             Seller, at its expense, shall use all reasonable and diligent
efforts to maintain, repair and operate the Property until the Closing or sooner
termination of this Agreement, substantially in its present condition and
pursuant to Seller's normal course of business (such as maintenance and repair
obligations but not including extraordinary capital expenditures or expenditures
not incurred in such normal course of business, unless there is an emergency
which necessitates such capital expenditure or it is necessary to comply with
applicable leases or laws), subject to ordinary wear and tear, damage by fire or
other casualty and condemnation. In addition, Seller shall deliver to Buyer a
copy of any written notice of default delivered by Seller to or received from
any Tenant from and after the Contract Date and any notices of violations from
any applicable governmental authorities.

  

8.2             Prior to the Inspection Date, Seller may, (a) without Buyer's
consent, enter into any new service contract which shall be terminable without
penalty within thirty (30) days after Closing or cancel, modify, extend, renew
or permit the expiration of any existing Service Contracts which shall be
terminable without penalty within thirty (30) days after Closing, or (b) subject
to obtaining Buyer's prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed, enter into any new lease or any
modification, amendment, restatement, termination, or renewal of any existing

 



-16-

 

 

Lease or grant any waiver or consent under any Lease. Seller shall promptly
deliver a copy of any item in (a) or (b) of the preceding sentence entered into
by Seller promptly after its execution thereof but at least three (3) Business
Days prior to the Inspection Date. After the Inspection Date, Seller shall not
enter into any of the following documents without Buyer's consent, which consent
may be withheld in Buyer's sole discretion (provided, that Buyer's consent shall
be deemed granted if Buyer does not object in writing within five (5) Business
Days after Seller requests such consent from Buyer): (a) contract for service to
the Property unless it is terminable without penalty on no more than thirty (30)
days written notice (except that Seller may enter into any such contract in
response to any condition or event which would endanger the safety or integrity
of the Improvements, provided that Buyer shall have no obligation to assume any
such contract unless Buyer approves of such contract in writing), or (b) any new
lease or any modification, amendment, restatement, termination, renewal,
consents or waivers of any Lease except for letters of understanding,
certificates, punch lists and other documents that either tenant or landlord is
obligated to deliver pursuant to the applicable Lease. Seller shall promptly
deliver a copy of any item in (a) or (b) of the preceding sentence entered into
by Seller promptly upon its execution of same.

 

8.3            Intentionally deleted.

 

8.4            Until the earlier of Closing or the termination of this
Agreement, Seller undertakes and agrees as follows:

 

8.4.1           Except as otherwise expressly provided in this Agreement, Seller
shall not voluntarily transfer, sell, assign, encumber, lease, hypothecate or
otherwise dispose of any or all of its right, title and interest in and to the
Property nor consent to the creation of any easement affecting the Property,
during the existence of this Agreement, without the prior consent of Buyer.

 

8.4.2 Seller shall maintain all of Seller's property and casualty insurance
coverage that is in effect with respect to the Property as of the Contract Date
of this Agreement through Closing.

 

Section 9.          Conditions to Closing.

 

9.1            Buyer's Conditions Precedent. Buyer's obligation to proceed to
Closing under this Agreement is subject to the following conditions precedent:

 

9.1.1           Seller shall have performed and satisfied each and all of
Seller's obligations under this Agreement; and

 

9.1.2           Each and all of Seller's representations and warranties set
forth in this Agreement shall be true and correct in all material respects at
the Contract Date and each of the Closing Date Representations shall be true and
correct in all material respects at the Closing Date.

 

9.1.3           Intentionally deleted.

  

9.1.4           Seller shall diligently and in good faith endeavor to obtain and
deliver to Buyer no later than five (5) Business Days prior to the Closing
estoppel certificates in the form of Exhibit M attached hereto and made a part
hereof (or in such form as may be prescribed under any Lease or in the customary
form used by any Tenant that is a regional or national retailer) ("Estoppel
Certificate"), duly executed by each of the Tenants of the Property, certified
to Buyer and dated not more than forty-five (45) days prior to the Closing
Date.. Estoppel Certificates that (a) disclose no defaults by Landlord or Tenant
and (b) contain no information which is inconsistent with the representations
and warranties and due diligence materials provided by Seller (items (a) and (b)
being collectively referred to herein as the "Estoppel Requirements") are herein
referred to as the "Tenant Executed Estoppels"; provided,

 



-17-

 

 

however, that the Estoppel Certificate shall not be deemed unacceptable if (a)
it contains the qualification by the Tenant of any statement as being to its
knowledge, (b) is in material compliance with the requirements relating to such
certificates under the Lease and does not contain any more information than the
Tenant is required to give in any such certificate pursuant to the Lease
(excluding therefrom any requirement that such estoppel include "any other
matter reasonably requested by Landlord" or similar "catch-all" provision), or
(c) the Estoppel Certificate is not signed by the Guarantor of the Lease. In the
event that Seller shall not have obtained Tenant Executed Estoppels from Tenants
comprising at least eighty percent (80%) of the leased rentable area of the
Property, excluding the leased rentable area of the TK Lease, but which must
include, without limitation, Tenant Executed Estoppels from each of the Major
Tenants (collectively, the "Required Tenant Executed Estoppels") at the Closing,
Buyer shall have the right (but not the obligation ) to terminate this Agreement
by delivering written notice as set forth below. Seller agrees to forward any
executed Estoppel Certificates received by Seller from a Tenant to Buyer
promptly after Seller's receipt of same. Any qualification of any assertion in
the Tenant Estoppel Certificate regarding the status of the performance of any
of landlord's obligations under the lease that such assertion is made "to
Tenant's knowledge" or similar qualification made by a Tenant shall be
acceptable. For purposes of determining the leased rentable square feet at the
Property, those leases that expire prior to the Closing Date and not renewed,
and the square footage of the premises leased under the TK Lease will not be
included.

 

9.1.5           Intentionally deleted.

 

9.1.6           The Title Insurer shall issue (or be irrevocably committed to
issue, subject only to the payment of the premium therefor in accordance with
this Agreement) to Buyer an ALTA Owners' Policy of Title Insurance, with
extended coverage, showing title to the Property vested in Buyer, in the amount
of the Purchase Price, subject only to the Permitted Title Exceptions.

 

9.1.7            As of the Closing Date, no Major Tenant shall have (a) filed a
petition in bankruptcy, (b) been adjudicated insolvent or bankrupt, (c)
petitioned a court for the appointment of any receiver of or trustee for it or
any substantial part of its property, (d) commenced any proceeding under any
reorganization, arrangement, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect, (e)
become the subject of an involuntary bankruptcy petition, (f) vacated its leased
premises, or (g) had its Lease terminated. There shall not have been commenced
and be pending against any Major Tenant any proceeding of the nature described
in the first sentence of this subparagraph. No order for relief shall have been
entered with respect to any Major Tenant under the Federal Bankruptcy Code.

 

In the event any of the foregoing conditions are not satisfied prior to or at
the Closing, subject to Section 7.3 hereof, Buyer may terminate this Agreement
by written notice to Seller and thereafter shall have no obligation to proceed
with the Closing, the Earnest Money shall be returned and paid to Buyer and
neither party shall have any further obligation hereunder except those which
expressly survive the termination of this Agreement. Notwithstanding the
foregoing but subject to Sections 11.2 and 11.3 hereinbelow, nothing contained
in this Section 9.1 shall waive or diminish any right or remedy Buyer may have
for Seller's default or breach of this Agreement.

 

9.2           Seller's Conditions Precedent. Seller's obligation to proceed to
Closing under this Agreement is subject to the following conditions precedent:

 

9.2.1           Seller receiving all approvals to complete this transaction on
or before the dates set forth in Section 18.17 below.

 

-18-

 

  

9.2.2           Buyer shall have performed and satisfied each and all of Buyer's
obligations under this Agreement and Buyer's representations and warranties
hereunder shall be true and correct in all materials respects. In the event this
condition is not satisfied on or prior to the Closing Date, Seller shall have no
obligation to proceed to Closing and, subject to the terms of Section 11.1
below, if Seller delivers written notice to Buyer that the foregoing condition
has not been satisfied, this Agreement shall cease and terminate, the Earnest
Money shall be immediately paid to Seller, and neither party shall have any
further obligation hereunder except those which expressly survive the
termination of this Agreement.

 

Notwithstanding the foregoing, nothing contained in this Section 9.2 shall waive
or diminish any right or remedy Seller may have for Buyer's default or breach of
this Agreement.

 

Section 10.         Closing.

 

10.1 Time and Place. Provided that all of the conditions set forth in this
Agreement are theretofore fully satisfied, waived or performed, the Closing
shall be held in escrow through Title Insurer, on or prior to 1:00 p.m. EST on
the Closing Date or such other date that is mutually agreeable to Buyer and
Seller unless the Closing Date is postponed pursuant to the express terms of
this Agreement. Seller and Buyer agree to reasonably cooperate should Buyer
determine a postponement of the Closing Date is necessary, but in no event shall
the Closing Date be extended beyond December 30, 2014.

 

10.2 Seller Deliveries. Seller shall obtain and deliver to Buyer or to Title
Insurer, as the case may be, at the Closing the following documents (all of
which shall be duly executed, and witnessed and/or notarized as necessary):

 

10.2.1           The Deed, subject to the Permitted Title Exceptions,
substantially in the form attached as Exhibit F hereto.

 

10.2.2           A Non-Foreign Certificate, substantially in the form attached
as Exhibit G hereto.

 

10.2.3           The Assignment.

 

10.2.4           The Bill of Sale.

 

10.2.5           A Closing Statement, prepared by Title Insurer, in form and
substance satisfactory to Seller (the "Seller's Closing Statement").

 

10.2.6           An affidavit of title or other affidavit customarily required
of sellers by the Title Insurer and reasonably satisfactory to Seller to remove
the standard mechanics' liens and parties in possession exceptions from an
owner's title insurance policy which are capable of being removed by such an
affidavit and a gap indemnity substantially in the form attached hereto as
Exhibit U.

 

10.2.7           Such transfer tax, certificate of value or other similar
documents customarily required of sellers in the state and county in which the
Property is located.

 

10.2.8           Such further instructions, documents and information,
including, but not limited to a Form 1099-S, as Title Insurer may reasonably
request as necessary to consummate the purchase and sale contemplated by this
Agreement.

 

10.2.9           A notice to send to all Tenants substantially in the form
attached hereto as Exhibit H. Such notice shall be delivered to Tenants by Buyer
post-Closing.

 



-19-

 

 

10.2.10 A notice to send to all Vendors substantially in the form attached
hereto as Exhibit L.

 

10.2.11 The Tenant Estoppel Certificates received from Tenants not previously
delivered.

 

10.2.12 Any update to the Protected Tenant List.

 

10.2.13 Evidence reasonably satisfactory to Buyer and the Title Insurer
respecting the due organization of Seller and the due authorization and
execution by Seller of this Agreement and the documents required to be delivered
hereunder.

 

10.2.14 An updated certificate of Seller's representations and warranties.

 

10.2.15 The TK Escrow Agreement, signed by Seller.

 

10.2.16 Such other documents or instruments that are reasonably necessary to
consummate the Closing.

 

10.3         Buyer Deliveries. Buyer shall deliver to Seller or to Title
Insurer, as the case may be, at Closing the following:

 

10.3.1 The Purchase Price in immediately available funds, subject to the
prorations provided for in this Agreement.

 

10.3.2 The Assignment.

 

10.3.3 A Closing Statement, prepared by Title Insurer, in form and substance
satisfactory to Buyer (the "Buyer's Closing Statement").

 

10.3.4 Such transfer tax, certificate of value or other similar documents
customarily required of purchasers in the county in which the Property is
located.

 

10.3.5 Evidence reasonably satisfactory to Seller and the Title Insurer
respecting the

due organization of Buyer and the due authorization and execution by Buyer of
this Agreement and the documents required to be delivered hereunder.

 

10.3.6 The TK Escrow Agreement signed by Buyer and Escrow Agent.

 

10.3.7 Such other documents or instruments that are reasonably necessary to

consummate the Closing.

 

Section 11.         Default and Remedies.

 

11.1         Buyer's Default. Buyer shall have committed a default hereunder if
Buyer commits a default under the terms of this Agreement, which is not cured
within five (5) days after written notice thereof from Seller; provided,
however, that Buyer will not have the right to cure with respect to its default
in failing to deliver the Purchase Price in immediately available funds required
under Section 10.3.1. In the event of a default by Buyer under this Section
11.1, Seller may, as Seller's sole and exclusive remedy, elect to terminate this
Agreement by providing written notice of its election to terminate to Buyer and
Escrow Agent, and the Escrow Agent shall thereafter disburse the Earnest Money

 



-20-

 

 

to Seller, and Seller shall be entitled to retain the Earnest Money for such
default of Buyer, whereupon this Agreement shall terminate and the parties shall
have no further rights or obligations hereunder, except for those which
expressly survive any such termination. It is hereby agreed that Seller's
damages in the event of a default by Buyer hereunder are uncertain and difficult
to ascertain, and that the Earnest Money constitutes a reasonable liquidation of
such damages and is intended not as a penalty, but as liquidated damages.
Notwithstanding the foregoing, nothing contained herein shall waive or diminish
any right or remedy Seller may have at law or in equity for Buyer's default or
breach of Section 6.2 or Section 6.4 of this Agreement. This provision shall
expressly survive the termination of this Agreement. Buyer shall not be liable
to Seller for any punitive, speculative, consequential or other damages or any
other remedy at law or in equity except in connection with Buyer's
indemnification obligations hereunder.

 

11.2          Seller's Default. Seller shall have committed a default hereunder
if Seller commits a default under the terms of this Agreement that is not cured
by Seller as provided hereunder. Subject to Section 7.3, in the event of a
default by Seller under this Section 11.2, Buyer's sole and exclusive remedies
hereunder shall be to either (a) terminate this Agreement, whereupon Buyer will
receive a refund of the Earnest Money from Escrow Agent, Seller shall reimburse
Buyer for the Pursuit Costs promptly following Seller's receipt of reasonable
evidence thereof and neither party hereto shall have any further obligation or
liability to the other (except with respect to those provisions of this
Agreement which expressly survive the termination hereof), and except as
otherwise provided herein, Buyer waives any right or claim to damages for
Seller's breach, or (b) seek specific performance of Seller's obligations under
this Agreement (but no other action, for damages or otherwise, shall he
permitted), and if Buyer prevails, Seller shall reimburse Buyer for all
reasonable legal fees, court costs and costs related to such action not to
exceed $100,000 under this Agreement, in the aggregate); provided that any
action by Buyer for specific performance must be filed, if at all, within ninety
(90) days of Seller's default, and the failure to file within such period shall
constitute a waiver by Buyer of such right and remedy. If Buyer shall not have
filed an action for specific performance within the aforementioned time period
or so notified Seller of its election to terminate this Agreement, Buyer's sole
remedy shall be to terminate this Agreement in accordance with clause (a) above.
Notwithstanding the foregoing, in the event that specific performance is not
available as a remedy because Seller (i) conveys fee simple title to all or a
portion of the Property to a third party transferee prior to the Closing, or
(ii) fails to close the transactions contemplated hereby as a result of an
injunction lawfully filed by a third party as a result of a legally binding,
currently effective contract executed by Seller prior to the Closing Date, then
Buyer shall be entitled to recover from Seller Buyer's actual damages in an
amount not to exceed the difference between the Purchase Price hereunder and the
purchase price Seller actually receives from such third party transferee.

 

11.3       Limitation on Liability.

 

11.3.1           Notwithstanding anything to the contrary contained in this
Agreement or any document executed in connection herewith, the aggregate
liability of Seller arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Agreement, collectively (or
any document or certificate executed or delivered in connection herewith) shall
not exceed $2,000,000.00 in the aggregate (excluding prorations, commissions and
attorneys' fees), however, Buyer shall not make any claims in connection with
the representations, warranties, indemnifications, covenants or other
obligations (whether express or implied) of Seller under this Agreement, unless
such claims in the aggregate exceed $25,000.00.

 

11.3.2           No shareholder or agent of Seller, nor any Seller Related
Parties, shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or any agreement made or entered into under or
pursuant to the provisions of this Agreement, or any amendment or amendments to
any of the foregoing made at any time or times, heretofore or hereafter, and
Buyer and its successors and assigns and, without limitation, all other persons
and entities, shall look solely to Seller's

 



-21-

 

 

assets for the payment of any claim or for any performance, and Buyer, on behalf
of itself and its successors and assigns, hereby waives any and all such
personal liability.

 

11.3.3           The provisions of this Section 11.3 shall survive the Closing
or sooner termination of this Agreement.

 

11.4         Termination. Intentionally deleted.

 

Section 12.         Condemnation or Destruction.

 

12.1         Condemnation. If, prior to the Closing, all or a portion of the
Property is subject to a bona fide written threat of Material Condemnation (as
hereinafter defined) by a body having the power of eminent domain, or is taken
by eminent domain or condemnation, or sale in lieu thereof, then Seller shall
promptly give Buyer written notice of such occurrence and the nature and extent
of such Material Condemnation. Within ten (10) Business Days after written
notification to Buyer of the estimated amount of the condemnation award
resulting from a Material Condemnation, as determined by a third party
independent contractor, engineer or appraiser selected by Seller, subject to
Buyer's reasonable approval (the "Appraiser"), Buyer may elect to terminate this
Agreement by written notice to Seller. For purposes hereof, a "Material
Condemnation" shall be one which results or would (a) result in damage or loss
affecting the Property, collectively, in an amount greater than Two Million
Dollars ($2,000,000.00), in the aggregate, as determined by the Appraiser; (b)
materially affect access to and/or from the Property, or reduce the number of
parking spaces on the Property below the number of parking spaces required under
private restrictions or governmental rules, laws or regulations affecting the
Property; (c) permit a Tenant to terminate its Lease or (d) the Property will
take more than twelve (12) months to be restored to a usable commercial asset as
it was prior to the taking. in the event of a Material Condemnation, the Closing
Date shall be extended if necessary, if and to the extent necessary to allow
Seller to obtain the above described damage estimate from the Appraiser and to
provide for said ten (10) Business Day Buyer termination period; provided,
however, in no event shall such extension of the Closing Date exceed forty-five
(45) days unless otherwise agreed by Seller and Buyer.

 

12.2         Damage or Destruction. If, prior to the Closing, a Material
Casualty (as hereafter defined) shall affect the Property, Seller agrees to
promptly give Buyer written notice of such occurrence and the nature and extent
of such damage and destruction. Within ten (10) Business Days after written
notification to Buyer of the estimated amount of the damages to the Property
resulting from a Material Casualty, as determined by the Appraiser, Buyer may
elect to terminate this Agreement by written notice to Seller. For purposes
hereof, a "Material Casualty" shall be a casualty which: (a) results or would
result in damage or loss affecting the Property and the Adjacent Property,
collectively, in an amount greater than Two Million Dollars ($2,000,000.00), in
the aggregate, as determined by the Appraiser; (b) materially affects access to
and/or from the Property, or reduces the number of parking spaces on the
Property below the number of parking spaces required under private restrictions
or governmental rules, laws or regulations affecting the Property; (c) permits a
Tenant to terminate its Lease; (d) will take more than twelve (12) months for
the Property to be restored to a usable commercial asset as it was prior to the
casualty; or (e) results in an uninsured damage or loss affecting the Property.
In the event of a Material Casualty, the Closing Date shall be extended if and
to the extent necessary to allow Seller to obtain the above described damage
estimate from the Appraiser and to provide for said ten (10) Business Day Buyer
termination period; provided, however, in no event shall such extension of the
Closing Date exceed forty-five (45) days unless otherwise agreed by Seller and
Buyer.

 

12.3         Termination. If this Agreement is terminated as a result of the
provisions of Sections 12.1 or 12.2 hereof, Buyer shall be entitled to receive a
refund of the Earnest Money from Escrow Agent,

 



-22-

 

 

whereupon the parties shall have no further rights or obligations hereunder,
except for those which expressly survive any such termination.

  

12.4 Awards and Proceeds. if a casualty or condemnation that is not a Material
Casualty or a Material Condemnation shall occur and Buyer does not elect to
terminate this Agreement following any Material Condemnation or Material
Casualty, as provided above, this Agreement shall remain in full force and
effect and the conveyance of the Property contemplated herein, less any interest
taken by eminent domain or condemnation, or sale in lieu thereof, shall be
effected with no further adjustments. Seller shall have no obligation to
restore, repair and replace any portion of the Property or any such damage or
destruction. At the Closing, Seller shall assign, transfer and set over to Buyer
all of Seller's right, title and interest in and to any awards, payments or
insurance proceeds and pay Buyer deductibles under such policies, less the
amount (x) of all reasonable out-of-pocket costs incurred by Seller in
connection with the repair of such damage or destruction or collection costs of
Seller respecting any awards or other proceeds for such taking by eminent domain
or condemnation and/or (y) attributable to lost rents applicable to any period
prior to the Closing Date. Seller will keep Buyer informed and will reasonably
cooperate with Buyer regarding any adjustments of a casualty loss.

 

Section 13.         Assignment by Buyer. Buyer may not assign its rights under
this Agreement without Seller's written consent, which consent may be granted or
withheld in Seller's sole and absolute discretion. Notwithstanding the
foregoing, Buyer may upon two (2) Business Days prior written notice to Seller
assign this Agreement to an entity that is owned or controlled by, or under
common ownership or control with Buyer, or an entity that is owned or controlled
by, or under common ownership or control with, Buyer, or in which Buyer, or an
individual or entity, that owns or controls Buyer, or is under common ownership
or control with Buyer, is a general partner or managing member, or to ARC
WEMPSMN001, LLC, or to American Realty Capital-Retail Centers of America II,
Inc. and its affiliates (each an "Approved Assignee"); provided that the
Approved Assignee shall assume in writing all of Buyer's obligations hereunder
and under the Escrow Agreement pursuant to an assignment and assumption
agreement in form and content acceptable to Seller in the exercise of Seller's
reasonable judgment and (z) such assignment of this Agreement shall not relieve
Buyer of its indemnification obligations hereunder or under the Escrow
Agreement.

 

Section 14.         (Intentionally Omitted).

 

Section 15.         Brokers and Brokers' Commissions. Buyer and Seller each
warrant and represent to the other that neither party has employed a real estate
broker or agent in connection with the transaction contemplated hereby, except
Eastdil Secured. Provided the transaction contemplated herein closes, Seller
shall pay Broker a commission in accordance with the terms of a separate
agreement. Each party agrees to indemnify and hold the other harmless from any
loss or cost suffered or incurred by it as a result of the other's
representation herein being untrue. This Section 15 shall expressly survive the
Closing hereunder.

 

Section 16.         Notices.

 

Wherever any notice or other communication is required or permitted hereunder,
such notice or other communication shall be in writing and shall be delivered by
hand, by nationally-recognized overnight express delivery service, by U.S.
registered or certified mail, return receipt requested, postage prepaid, or
electronically by attachment to electronic mail to the addresses set out below,
or at such other addresses as are specified by written notice delivered in
accordance herewith:

 

-23-

 

 

  SELLER:             AD West End, LLC     Attn: Jeff Behm     600 E. 96'h
Street, Suite 100
Indianapolis, Indiana 46240   with a copy to: E-mail: Jeff.BehmOdukerealty.conn
          AD West End, LLC     Attn: Joseph P. Hawkins     600 E. 961h Street,
Suite 100     Indianapolis, Indiana 46240   BUYER: E-mail:
Joe.Hawkins@dukerealty.com           American Realty Capital IV, LLC     Attn:
Jesse Galloway and Richard Williamson     405 Park Avenue, 15th Floor New York,
New     York 10022 E-mail: jgalloway@arIcap.com     and
rwilliamson@rcscapital.com   with a copy to:       Retail Centers of America,
Inc.     Attn: Matthew Gallo and Stephen Seitz     2000 McKinney Avenue, Suite
1000     Dallas, Texas 75201     E-mail: mgallo@lpc.com and sseitz@lpc.com   and
a copy to:       Condon Thornton Sladek Harrell PLLC     Attn: William L. Sladek
    8080 Park Lane, Suite 700     Dallas, Texas 75231    

E-mail: bsladek@ctshlaw.com

 

  

Such notices shall be deemed received (a) on the date of delivery, if delivered
electronically, by hand or overnight express delivery service; or (b) on the
date indicated on the return receipt if mailed. if delivered electronically,
either party may request original counterparts be delivered by overnight express
delivery service. Notices by counsel to a party shall have the same effect as if
given by such party.

  

Section 17.         Disclaimer of Condition.

 

17.1 Disclaimer; Release. Subject to the express representations of Seller in
Section 7.1, elsewhere in this Agreement and in the closing documents, it is
understood and agreed that Seller is not making and has not at any time made any
warranties or representations of any kind or character, expressed or implied,
with respect to the Property or Personal Property, including, but not limited
to, any warranties or representations as to habitability, merchantability,
fitness for a particular purpose, title (other than Seller's limited warranty of
title to be set forth in the Deed), zoning, tax consequences, latent or patent
physical or environmental condition, utilities, operating history or
projections, valuation, governmental approvals, the compliance of the Property
or Personal Property with governmental laws, the truth, accuracy or completeness
of the Property or Personal Property documents or any other information provided
by or on behalf of Seller to Buyer, or any other matter or thing regarding the
Property or Personal Property. Subject to the express representations of Seller
in Section 7.1 and elsewhere in this Agreement and contained in the Deed and
other closing documents, Buyer acknowledges and agrees that upon Closing, Seller
shall sell and convey to Buyer and Buyer shall accept the Property and Personal

 



-24-

 

 

Property "AS IS, WHERE IS, WITH ALL FAULTS," except to the extent otherwise
expressly provided in this Agreement and in the closing documents. Subject to
the express representations of Seller in Section 7.1 and in the closing
documents, Buyer has not relied and will not rely on, and Seller is not liable
for or bound by, any expressed or implied warranties, guaranties, statements,
representations or information pertaining to the Property or Personal Property
or relating thereto (including specifically, without limitation, Property
information packages distributed with respect to the Property) made or furnished
by Seller, the manager of the Property, or any real estate broker or agent
representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing. Buyer represents to Seller that
Buyer has conducted, or will conduct prior to Closing, such investigations of
the Property and Personal Property, including but not limited to, the physical
and environmental conditions thereof, as Buyer deems necessary to satisfy itself
as to the condition of the Property and Personal Properly and the existence or
nonexistence or curative action to be taken with respect to any hazardous or
toxic substances on or discharged from the Property, and will rely solely upon
same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set Forth in this Agreement
and in the closing documents. Subject to the express representations of Seller
in Section 7.1 and contained in the Deed and other closing documents, upon
Closing, Buyer shall assume the risk that adverse matters, including but not
limited to, construction defects and adverse physical and environmental
conditions, may not have been revealed by Buyer's investigations, and Buyer,
upon Closing, shall be deemed to have waived, relinquished and released Seller
and Seller Related Parties from and against any and all claims, demands, causes
of action (including, without limitation, causes of action in tort), losses,
damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys' fees and court costs) of any and every kind or character,
known or unknown, which Buyer or any agent, representative, affiliate, employee,
director, officer, partner, member, servant, shareholder or other person or
entity acting on Buyer's behalf or otherwise related to or affiliated with Buyer
might have asserted or alleged against Seller and/or Seller Related Parties at
any time by reason of or arising out of any latent or patent construction
defects, physical conditions (including, without limitation, environmental
conditions, provided that contribution actions under CERCLA shall be permitted),
the Leases and the Tenants, violations of any applicable laws (including,
without limitation, any environmental laws) or any and all other acts,
omissions, events, circumstances or matters regarding the Property or Personal
Property. Except as otherwise provided, Buyer shall not look to Seller or any
Seller Related Parties in connection with the foregoing for any redress or
relief. The foregoing release shall be given full force and effect according to
each of its expressed terms and provisions, including those relating to unknown
and unsuspected claims, damages and causes of action.

 

17.2 Effect and Survival of Disclaimer and Release. Seller and Buyer acknowledge
that the compensation to be paid to Seller for the Property (including the
Personal Property) reflects that the Property and Personal Property is being
sold subject to the provisions of this Section 17, and Seller and Buyer agree
that the provisions of this Section 17 shall survive Closing indefinitely.

 

Section 18.         Miscellaneous.

 

18.1 Governing Law; Headings; Rules of Construction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State in
which the Land is located, without reference to the conflict of laws or choice
of law provisions thereof. The titles of sections and subsections herein have
been inserted as a matter of convenience of reference only and shall not control
or affect the meaning or construction of any of the terms or provisions herein.
All references herein to the singular shall include the plural, and vice versa.
The parties agree that this Agreement is the result of negotiation by the
parties, each of whom was represented by counsel, and thus, this Agreement shall
not be construed against the maker thereof.

 

-25-

 

 

18.2 No Waiver. Neither the failure of either party to exercise any power given
such party hereunder or to insist upon strict compliance by the other party with
its obligations hereunder, nor any custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of either party's right to
demand exact compliance with the terms hereof.

 

18.3 Entire Agreement. Except for the Escrow Agreement between Buyer and Seller
with respect to the Property, this Agreement contains the entire agreement of
the parties hereto with respect to the Property and Personal Property and any
other prior understandings or agreements are merged herein and no
representations, inducements, promises or agreements, oral or otherwise, between
the parties not embodied herein or incorporated herein by reference shall be of
any force or effect.

 

18.4 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns (subject to
Section I3 above). Exchange of signatures by electronic means shall be deemed
binding for the purposes hereof.

 

18.5 Amendments. No amendment to this Agreement shall be binding on any of the
parties hereto unless such amendment is in writing and is executed by the party
against whom enforcement of such amendment is sought.

 

18.6 Date For Performance. If the time period by which any right, option or
election provided under this Agreement must be exercised', or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled Business Day.

 

18.7 Recording. Seller and Buyer agree that they will not record this Agreement
and that they will not record a short form of this Agreement.

 

18.8 Time of the Essence. Time shall be of the essence of this Agreement and
each and every term and condition hereof.

 

18.9 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall for any reason and to
any extent be held to be invalid or unenforceable, then such term or provision
shall be ignored, and to the maximum extent possible, this Agreement shall
continue in full force and effect, but without giving effect to such term or
provision.

 

18.10 Attorneys' Fees. In the event that either party shall bring an action or
legal proceeding for an alleged breach of any provision of this Agreement or any
representation, warranty, covenant or agreement herein set forth, or to enforce,
protect, determine or establish any term, covenant or provision of this
Agreement or the rights hereunder of either party, the prevailing party shall be
entitled to recover from the non-prevailing party, as a part of such action or
proceedings, or in a separate action brought for that purpose, reasonable
attorneys' fees and costs, expert witness fees and court costs as may be fixed
by the court or jury.

 

18.11 Like-Kind Exchange. Each of the parties hereto agrees to cooperate with
the other in effecting an I.R.C. § 1031 exchange, including executing and
delivering any and all documents required by the exchange trustee or
intermediary; provided, however, that the cooperating party shall have no
obligation

 



-26-

 

 

to execute any document, enter any transaction or arrangement or take or omit
any other action, if such party determines in its sole discretion that the same
would result in any liability, cost, expense, increased risk, delay or other
detriment to the cooperating party, and the party effecting the exchange shall
not be released from any of its rights or obligations hereunder.

  

18.12 Publicity. Between the Contract Date and the Closing, Seller and Buyer
shall discuss and coordinate with respect to any public filing or announcement
concerning the purchase and sale as contemplated hereunder, provided that the
foregoing shall not limit or restrict Buyer from making any filings with the
U.S. Securities and Exchange Commission required to be made by Buyer or its
affiliates. All data and information provided by Seller under this Section 18.12
shall be held under and in accordance with and disclosed only pursuant to the
terms and conditions of Section 6.4 hereof. After Closing, Seller shall not name
Buyer in any publicity regarding the sale of the Property unless Buyer has
consented thereto. This Section 18.12 shall survive Closing or earlier
termination of this Agreement.

 

18.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute but one and the same instrument.
Electronic counterparts of this Agreement as executed by the parties shall be
deemed and treated as executed originals for all purposes. No enforceable
agreement shall exist between the parties unless and until this Agreement or
separate counterparts hereof are signed by each of the parties hereto.

 

18.14 SEC S-X 3-14 Audit. Seller understands that Buyer is subject to the
reporting requirements of the Securities Act of 1933, as amended, the rules and
regulations promulgated thereunder and Rule 3-14 of Regulation S-X. In order to
enable Buyer to comply with such reporting requirements, Seller agrees to
provide Buyer and its representatives information to the extent required for
Buyer to comply with Rule 3-14 (as reasonably determined by Buyer 's counsel)
including, but not limited to, if applicable, Seller's most current financial
statements limited to the financial operation of the Project for the current
fiscal year and the most recent pre-acquisition fiscal year, and upon request
and, to the extent required under such Rule 3-14, support for certain operating
revenues and expenses specific to the Project. Within five (5) Business Days
following a written request from Buyer, Seller shall provide a letter to Buyer's
auditors in substantially the form attached hereto as Exhibit S. Seller
understands that certain of such financial information may be required to be
included in filings required to be made by Buyer with the U.S. Securities and
Exchange Commission. All data and information provided by Seller under this
Section 18.14 shall be held under and in accordance with and disclosed only
pursuant to the terms and conditions of Section 6.4 hereof. This Section 18.14
shall survive Closing for a period of one (1) year.

 

18.15 Disclosure. Notwithstanding any terms or conditions in this Agreement to
the contrary, but subject to restrictions reasonably necessary to comply with
federal or state securities laws, any person may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided relating to such tax treatment and tax structure.
For the avoidance of doubt, this authorization is not intended to permit
disclosure of the names of, or other identifying information regarding, the
participants in the transaction, or of any information or the portion of any
materials not relevant to the tax treatment or tax structure of the transaction.
All data and information provided by Seller under this Section 18.15 shall be
held under and in accordance with and disclosed only pursuant to the terms and
conditions of Section 6.4 hereof. The provisions of this Section 18.15 shall
survive the Closing.

 

18.16 Waiver of Trial by Jury. Seller and Buyer hereby irrevocably and
unconditionally waive any and all right to trial by jury in any action, suit or
counterclaim arising in connection with, out

 



-27-

 

 

of or otherwise relating to, this Agreement. The provisions of this Section
18.16 shall survive the Closing or termination hereof.

 

18.17 Approval by Seller's Board and Investment Committee. Seller's obligations
under this Agreement are subject to the approval of the transaction contemplated
by this Agreement by Seller's Investment Committee (the "IC") on or before
October 20, 2014 (the "IC Approval Date"), and approval of such transaction by
Seller's Board of Directors (the "BOD") on or before October 30, 2014 (the
"Board Approval Date"). In the event the approval of the IC is not obtained by
the IC Approval Date, Seller shall have the right to terminate this Agreement by
written notice to Buyer delivered on or before October 24, 2014. Further, in the
event the approval of the Board is not obtained by the Board Approval Date,
Seller shall have the right to terminate this Agreement by written notice to
Buyer delivered on or before November 4, 2014. In the event of a termination of
this Agreement by Seller pursuant to this Section 18.17, Escrow Agent shall
return the Earnest Money to Buyer, and Seller shall reimburse Buyer, upon
demand, for all of Buyer's Pursuit Costs. Failure by Seller to timely terminate
this Agreement within the time periods set forth above in this Section 18.17
shall be deemed a waiver by Seller of its right to terminate the Agreement
pursuant to this Section 18.17.

 

18.18 Mode Lease. Seller is currently negotiating a lease (the "Mode Lease")
with RPM Boutique, LLC ("Mode") for approximately 1,800 square feet of space at
the Property. Buyer has approved the terms of the Mode Lease set forth on
Exhibit T attached hereto. Seller shall have the right to enter into the Mode
Lease on the terms set forth on such Exhibit T and otherwise on terms and
pursuant to a form of lease which has been approved previously by Buyer. If the
Mode Lease is signed by Mode on or prior to the Closing Date, then (a) the Mode
Lease shall constitute a Lease to be assigned to and assumed by Buyer at
Closing, (b) at Closing, Buyer shall receive a credit against the Purchase Price
in the amount of the tenant improvement allowance ($13,500.00) and broker's
commissions payable in connection with the Mode Lease ($32,760.00) in the
aggregate amount of Forty-six Thousand Two Hundred Sixty and No/100 Dollars
($46,260.00) less the portion(s) of such tenant improvement allowance and/or
broker's commissions actually paid by Seller to the parties entitled thereto
prior to Closing (the "Mode TI/LC Costs"), (c) Seller shall complete all "white
box" improvements as specified in the Mode Lease with commercially reasonable
diligence and (d) Buyer shall receive a credit in the amount specified on
Exhibit D-1 for Mode's free rent period after Seller's delivery of the premises
pursuant to the Mode Lease. In the event Seller has not completed all of its
"white box" improvements on or before Closing, at Buyer's option, either (i)
Seller and Buyer shall enter into a commercially reasonable access agreement to
allow Seller, its employees, agents and/or subcontractors access to Mode's
premises for the purposes of completing such work, or (ii) Buyer shall receive a
credit for the reasonable estimate of the costs to complete such "white box"
improvements, in which event Buyer shall assume responsibility for the
completion of such improvements. In the event the Mode Lease is not signed by
Mode on the terms set forth above on or before the Closing Date, Buyer shall
receive a credit against the Purchase Price in the amount of Nine Hundred
Thousand and No/100 Dollars ($900,000.00) and Seller shall have no obligation or
liability for any further negotiation of the Mode Lease, nor obligation or
liability for any Mode TI/LC Costs, Mode free rent or other costs or expenses
relating to the Mode Lease. The provisions of this Section 18.18 shall survive
the Closing.

 

18.19 Toby Keith's I Love This Bar and Grill Lease.

 

(a)          TK Lease. Seller has entered into that certain lease dated May 4,
2009 (the "TK Lease") with CRGE Minneapolis, LLC ("Toby Keith ") for
approximately 15,000 square feet of space at the Property (the "TK Premises").
Buyer has approved the TK Lease.

  

(b)          Security Deposit. Toby Keith is in default under the TK Lease and
Seller has applied the security deposit under the TK Lease to the default by
Toby Keith and Toby Keith has not replenished the

 



-28-

 

 

security deposit. Notwithstanding anything to the contrary contained in this
Agreement or in any of the closing documents, Seller shall not be obligated or
liable for the delivery, transfer, collection, credit or payment to Buyer of the
security deposit under the TK Lease, and the assignment of the TK Lease to Buyer
at Closing shall be as if there were no security deposit set forth in such
Lease.

 

(c)          Confession of Judgment. In connection with the default by Toby
Keith under the TK Lease, Seller has obtained a Confession of Judgment from Toby
Keith (the "Confession of Judgment"), a copy of which has been provided to
Buyer. The assignment of the TK Lease to Buyer at Closing will include an
assignment of all right and interest of Seller in, to or under the Confession of
Judgment, and Seller will deliver the originally executed Confession of Judgment
to Buyer at Closing. Seller makes no representation, warranty or opinion
regarding the Confession of Judgment, including without limitation, the
legality, sufficiency, enforceability, validity, waiver of rights, or legal
ramifications of the Confession of Judgment or enforcement thereof.

 

(d)          TK Payment Account. In connection with the default by Toby Keith
under the TK Lease, Toby Keith has established an account (the "TK Payment
Account") and authorized Seller to withdraw therefrom current weekly
installments of Fifteen Thousand and No/100 Dollars ($15,000.00) for payment of
minimum rent, estimated triple-net charges and marketing fee under the TK Lease
(the "TK Rent Payment"). The assignment of the TK Lease to Buyer at Closing will
include an assignment of all right and interest of Seller to make such monthly
withdrawals of the TK Rent Payment from the TK Payment Account. Seller makes no
representation or warranty of the assignability or transferability of such right
or interest.

 

(e)          TK Escrow. At the Closing, Seller shall deposit in escrow with
Escrow Agent, from the closing proceeds received by Seller, an amount equal to
Seven Hundred Five Thousand and No/100 Dollars ($705,000.00) (the amount set
forth above is referred to herein as "Escrow Fund"), which amount represents the
TK Rent Payments required to be made by Toby Keith under the TK Lease for the
period from January 1, 2015 through November 30, 2015 (the "TK Rent Period"). In
the event Buyer fails to pay timely receive a TK Rent Payment (whether as the
result of the inability of Buyer to withdraw the TK Rent Payment from the TK
Payment Account due to insufficient funds in such account or otherwise), Buyer
shall be entitled to withdraw the amount of such delinquent TK Rent Payments
from the Escrow Fund; provided, however, Buyer acknowledges and agrees that its
right and ability to withdraw such funds from the Escrow Fund shall be limited
to Ninety Thousand and No/100 Dollars ($90,000.00) in the aggregate (unless
Buyer has reimbursed Seller to the extent Toby Keith actually cures its
delinquent TK Rent Payments) unless Buyer provides Seller and Escrow Agent with
commercially reasonable evidence that Buyer has initiated and is using
commercially reasonable efforts and diligence to evict and/or dispossess Toby
Keith from the TK Premises. If Buyer initiates such possessory action or
otherwise terminates the TK Lease, Buyer covenants that it shall (i) commence
and continue to use reasonable and diligent efforts to evict or otherwise
repossess the TK Premises, and (ii) commence and continue to use reasonable and
diligent efforts to collect all past due TK Rent Payments, including without
limitation, all delinquent TK Rent Payments for periods prior to the Closing
Date, and other rent, damages and charges due from Toby Keith under the TK Lease
and (iii) after obtaining possession of the TK Premises, commence and continue
to use reasonable and diligent efforts to relet the TK Premises.

 

If Buyer recovers possession of the TK Premises and/or the TK Lease is
terminated pursuant to its terms, Buyer shall not unreasonably withhold its
approval, execution and delivery of a lease for a replacement tenant for the TK
Premises. The Escrow Fund is intended to be applied to delinquent TK Rent
Payments during the TK Rent Period only and shall not be available or applied to
or for any other items of rent, damages, costs, expenses, reletting commissions
or other charges for which Toby Keith may be liable or responsible under the TK
Lease.

 

-29-

 

 

Upon the earlier to occur of the expiration of the TK Rent Period or the date a
replacement tenant commences paying rent following a reletting of the TK
Premises to a replacement tenant for the balance of the TK Rent Period (and
following Buyer's receipt of all funds horn the Escrow Fund to which Buyer is
entitled prior to such expiration or commencement of the payment of rent
following a reletting), the then remaining balance of the Escrow Fund shall be
disbursed promptly by Escrow Agent to Seller and the escrow closed.

 

Buyer acknowledges and agrees that it shall reimburse Seller for any TK Rent
Payments withdrawn from the Escrow Fund which are subsequently paid by or
collected from Toby Keith or its guarantors or successor, to the extent such
payments by Toby Keith are applicable to the periods for which the TK Rent
Payments were withdrawn.

 

(1)         Confidentiality. As a material consideration for Seller's agreement
under this Section 18.19, Buyer hereby covenants and agrees for and on behalf of
itself, and its property managers, asset managers, successors and assigns and
its and their officers, directors, employees, contractors, agents and all other
related parties, to keep the terms of this Section 18.19 strictly confidential.

 

(g)          Survival. The provisions of this Section 18.19 shall survive the
Closing.

 

18.20 Further Assurances. Seller and Buyer will do, execute, acknowledge and
deliver all and every such further acts, deeds, conveyances, assignments,
notices, transfers and assurances as may be reasonably required by the other
party, for the better assuring, conveying, assigning, transferring and
confirming unto Buyer the Property and for carrying out the intentions or
facilitating the consummation of this Agreement. The provisions of this Section
shall survive the Closing.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-30-

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized signatory, effective as of the day and year
first above written.

 

    SELLER:           AD WEST END, LLC,     an Indiana limited liability company

 

  By: Duke Construction Limited Partnership, an Indiana limited partnership, its
managing member             By: Duke Business Centers Corporation, an Indiana
corporation, its general partner

 

      By: /s/ Jeff Behm       Name:  Jeff Behm       Title: Vice President

 

[Signatures are continued on the following page.]

 

-31-

 

 

  BUYER:        

AMERICAN REALTY CAPITAL IV, LLC,

a Delaware limited liability company

        By: /s/ William M. Kahane   Name:  William M. Kahane   Title: Authorized
Signatory

 

-32-

 

 

EXHIBIT A

 

DESCRIPTION OF LAND

 

The land referred to herein is situated in the City of St. Louis Park, County of
Hennepin, State of Minnesota, and is described as follows:

 

Parcel 1:

Lot 4, Block 1, The Shops At West End, according to the plat of The Shops at
West End recorded as Document No. 4500651 in the office of the Registrar of
Titles, Hennepin County, Minnesota.

 

Torrens Property-Certificate of Title No. 1222616.

 

Parcel 2:

Lot 2, Block 2, The Shops At West End, according to the plat of The Shops at
West End recorded as Document No. 4500651 in the office of the Registrar of
Titles, Hennepin County, Minnesota.

 

Torrens Property-Certificate of Title No. 1222618.

 



A-1

 

  

EXHIBIT B

 

ESCROW AGREEMENT
(The Shops at West End)

 

THIS AGREEMENT is made and entered into this day of October, 2014, by and among
AD WEST END, LLC, an Indiana limited liability company ("Seller"), AMERICAN
REALTY CAPITAL IV, LLC, a Delaware limited liability company ("Buyer"), and
BENCHMARK TITLE, LLC ("Escrow Agent").

 

WHEREAS, Seller and Buyer have entered into that certain Agreement for Purchase
and Sale (the "Purchase Agreement") dated as of the date hereof, a copy of which
Escrow Agent acknowledges receiving, for the sale and purchase of that certain
real property described therein. The Purchase Agreement is, by this reference,
made a part hereof, and all terms used but not defined herein shall have the
meanings given to such terms in the Purchase Agreement; and

 

WHEREAS, Buyer and Seller desire to have Escrow Agent hold the Earnest Money in
escrow, as required by the Purchase Agreement and pursuant to the terms hereof.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency whereof are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:

 

1.          Within two (2) Business Days after the execution of the Purchase
Agreement, Buyer shall deposit with Escrow Agent, an Earnest Money deposit of
TWO MILLION AND NO/100 DOLLARS ($2,000,000.00). Within two (2) Business Days
after the Inspection Date, Buyer shall deposit with Escrow Agent an additional
THREE MILLION AND NO/100 DOLLARS ($3,000,000.00). All Earnest Money, together
with any interest or other income earned thereon, shall be held, invested and
disbursed pursuant to the respective terms and provisions hereof and of the
Purchase Agreement.

 

2.          At least one (1) Business Day prior to the Closing Date, Escrow
Agent shall disburse the Earnest Money to Title Insurer in United States
dollars, by Federal Reserve System wire transfer with instructions for Title
Insurer to apply the Earnest Money, together with any accrued interest thereon,
to the Purchase Price as required by the Purchase Agreement.

 

3.          Within ten (10) days after written notification from both Buyer and
Seller that the salecontemplated by the Purchase Agreement shall not take place,
Escrow Agent shall deliver the Earnest Money as required by the Purchase
Agreement. Notwithstanding the foregoing, Escrow Agent shall promptly return the
Earnest Money to Buyer upon Buyer's sole request given at any time on or before
the expiration of the Inspection Period.

  

4.          Buyer and Seller hereby covenant and agree that Escrow Agent shall
not be liable for any loss, cost or damage which it may incur as a result of
serving as Escrow Agent hereunder, except for any loss, cost or damage arising
out of Escrow Agent's negligence or willful misconduct. Accordingly, except as
otherwise provided in this Section 4, Escrow Agent shall not incur any liability
with respect to (a) any action taken or omitted to be taken in good faith upon
advice of its counsel, given with respect to any questions relating to its
duties and responsibilities hereunder, or (b) any action taken or omitted to be
taken in reliance upon any document, including any written notice of instruction
provided for herein or in the Purchase Agreement, not only as to the due
execution and the validity and effectiveness thereof, but

 



B-1

 

 

also as to the truth and accuracy of any information contained therein, which
Escrow Agent shall in good faith believe to be genuine and to have been signed
or presented by proper person or persons in conformity with the provisions of
this Agreement. Buyer and Seller hereby agree to indemnify and hold harmless
Escrow Agent against any and all losses, claims, damages, liabilities and
expenses, including reasonable costs of investigation and reasonable attorneys'
fees and disbursements actually incurred, which may be imposed upon and incurred
by Escrow Agent in connection with its serving as Escrow Agent hereunder. In the
event of a dispute between Buyer and Seller, Escrow Agent shall be entitled to
tender unto the registry or custody of any court of competent jurisdiction in
the county in which the Land is located the Earnest Money and all other money or
property in Escrow Agent's hands held under the terms of this Escrow Agreement
and the Purchase Agreement, together with such legal pleadings as it deems
appropriate, and thereupon shall be discharged of any further obligations
hereunder and under the Purchase Agreement.

 

5.          Any notice required hereunder shall be delivered to the parties and
in the manner as required by the Purchase Agreement. Escrow Agent's address for
notice purposes is as follows:

 

Benchmark Title, LLC Attn: Brett Poston

2000 McKinney Avenue, 4d Floor

Dallas, Texas 75201

 

6.          This Agreement shall be governed by and construed in accordance with
the internal laws of the state in which the Land is located, without reference
to the conflict of laws or choice of law provisions thereof.

 

7.          This Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
legal representatives, successors and assigns.

 

IN WITNESS WHEREOF, the undersigned have caused this Escrow Agreement to be duly
executed as of the date first written above.

 



  SELLER:       AD WEST END, LLC,   an Indiana limited liability company      
By: /s/ Jeff Behm   Name:  Jeff Behm   Title: Vice President

 

[Signatures continued on the following page.]

 

 

 

 

  BUYER:         AMERICAN REALTY CAPITAL IV, LLC, a Delaware limited liability
company         By: /s/ William M. Kahane   Name:  William M. Kahane   Title:
Authorized Signatory



 

[Signatures continued on the following page.]

 



B-3

 

 

    ESCROW AGENT:             BENCHMARK TITLE, LLC             By: /s/ Brett
Poston     Name:  Brett Poston     Title: Attorney

 

B-4

 

 

EXHIBIT C

 

BILL OF SALE

(The Shops at West End)

 

THIS BILL OF SALE is executed and delivered as of the         day of _________,
2014, by AD WEST END, LLC, an Indiana limited liability company ("Seller"), for
the benefit of ___________________, a Delaware liability company ("Buyer").

 

WITNESSETH:

 

WHEREAS, Seller and Buyer entered into that certain Agreement for Purchase and
Sale dated ________________, 2014, pursuant to which Seller agreed to sell, and
Buyer agreed to buy, real property and improvements thereon in accordance with
the terms set forth therein (the "Purchase Agreement"); and

 

WHEREAS, Seller has sold and conveyed to Buyer the real property (the
"Property") described in that certain Special Warranty Deed executed by Seller
in favor of Buyer dated as of the date hereof; and

 

WHEREAS, in connection with such conveyance of the Property, Seller has agreed
to sell to Buyer and Buyer has agreed to purchase from Seller all right, title
and interest of Seller in and to the tangible personal property located on the
Property and used in connection with operation, use and maintenance of the
improvements, if any, located on the Property (the "Personal Property");

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid at or before the execution, sealing and delivery hereof,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by Seller, Seller hereby agrees as follows:

 

1.          Sale and Conveyance. Seller hereby sells, transfers and conveys unto
Buyer, its successors and assigns, all right, title and interest of Seller in
and to the Personal Property, including, without limitation, the items of
personal property described on Exhibit A attached hereto.

 

2.          Disclaimer. Except as set forth in the Purchase Agreement, this Bill
of Sale is made without warranty, representation, or guaranty by, or recourse
against Seller of any kind whatsoever.

 

3.          Governing Law. This Bill of Sale shall be governed by and construed
in accordance with the internal laws of the state in which the Property is
located, without reference to the conflict of laws or choice of law provisions
thereof.

 

4.          Binding Effect. This Bill of Sale shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

 

[The remainder of this page was intentionally left blank.]

 

C-1

 

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed by its
duly authorized signatory as of the day and year first above written.

 



  SELLER:       AD WEST END, LLC,   an Indiana limited liability company        
By:     Name:      Title:  



  

C-2

 

 

EXHIBIT A TO BILL OF SALE

 

LIST OF PERSONAL PROPERTY



 



C-3

 